Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 1 of 165




                  EXHIBIT 1
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 2 of 165




    1                   IN THE UNITED STATES DISTRICT COURT
    2                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
    3
    4    FEDERAL TRADE COMMISSION, )
    5                Plaintiff,        )
    6    vs.                           ) Case No.
    7    QUALCOMM, INCORPORATED,       ) 5:17-cv-0220-LHK-NMC
    8                Defendant.        )
    9    --------------------------)
   10
   11                           Thursday, August 16, 2018
   12
   13                           825 Eighth Avenue
   14                           New York, New York
   15
   16    The above-entitled matter came on for the deposition of
   17    BENEDICTE FAUVARQUE-COSSON, pursuant to notice, at 9:03
   18    a.m.
   19
   20
   21
   22
   23
   24
   25
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 3 of 165




                                                                       2
                            Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    APPEARANCES:
   2
   3             ON BEHALF OF THE PLAINTIFF:
   4               DAN MATHESON, ESQ.
   5               Federal Trade Commission
   6               400 7th Street, SW
   7               Washington, D.C.     20024
   8               (202) 326-2075
   9               dmatheson@ftc.gov
  10
  11             ON BEHALF OF THE DEFENDANT AND WITNESS:
  12               WES EARNHARDT, ESQ.
  13               JONATHAN MOONEY, ESQ.
  14               JAMES CANNING, ESQ.
  15               Cravath, Swaine & Moore, LLP
  16               825 Eighth Avenue
  17               New York, New York 10019
  18               (212) 474-1296
  19               wearnhardt@cravath.com
  20
  21
  22    Also Present:
  23             Rocco Mercurio - Videographer
  24             Daniel Sherr - French interpreter
  25


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 4 of 165




                                                                        3
                            Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                           8/16/2018

   1                         I N D E X
   2    WITNESS:                                          EXAMINATION:
   3    BENEDICTE FAUVARQUE-COSSON                        4
   4             BY MR. MATHESON
   5
   6    EXHIBITS REFERENCED                               PAGE
   7    Exhibit CX0057                                    5
   8    Exhibit CX7552                                    114
   9    Exhibit CX57013                                   147
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 5 of 165




                                                                       4
                            Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1                P R O C E E D I N G S
   2                     - - - - -
   3              THE VIDEOGRAPHER:    We are now going on the
   4    record.    My name is Rocco Mercurio, your videographer.
   5    Today is August 16, 2018 and the time is approximately
   6    9:03.   We are located at 825 8th Avenue, New York, New
   7    York.   This is disk one of the deposition of Professor
   8    Fauvarque-Cosson, case entitled Federal Trade
   9    Commission versus Qualcomm Incorporated, filed in the
  10    United States Northern District of California, San Jose
  11    Division, case number 5:17-CV-00220.
  12              Will counsel please introduce themselves and
  13    who they represent for the record.
  14              MR. MATHESON:    Dan Matheson for the Federal
  15    Trade Commission.
  16              MR. EARNHARDT:    Wes Earnhardt on behalf of
  17    Qualcomm.
  18              MR. MOONEY:    Jonathan Mooney on behalf of
  19    Qualcomm.
  20              MR. CANNING:    James Canning on behalf of
  21    Qualcomm.
  22              THE VIDEOGRAPHER:    The court reporter, Stefanie
  23    Krut, will now swear in the witness and then we can
  24    proceed.
  25    B E N E D I C T E     F A U V A R Q U E - C O S S O N,


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 6 of 165




                                                                       5
                            Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    having first been duly sworn by a Notary Public of the
   2    State of New York, was examined and testified as
   3    follows:
   4    EXAMINATION BY
   5    MR. MATHESON:
   6        Q.   Good morning.      Could you state your name for
   7    the record, please.
   8        A.   Yes.    My name is Benedicte Fauvarque-Cosson.
   9        Q.   And you're a professor?
  10        A.   Yes, I am.
  11        Q.   What's the appropriate honorific?        Is it
  12    professor, is it doctor, how do you prefer to be
  13    addressed?
  14        A.   Well, professor is much better.
  15        Q.   Okay.
  16        A.   Because you have many doctors and not many
  17    professors.
  18        Q.   Okay.   And you've prepared an expert report in
  19    this matter.     Correct?
  20        A.   Correct.
  21        Q.   And I'll hand you a document that we pre-marked
  22    CX-0057.
  23             (Exhibit CX-0057 was marked for the record.)
  24        Q.   Is this a copy of the expert report you
  25    prepared in this matter?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 7 of 165




                                                                       6
                            Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1        A.   Yes, it is.
   2        Q.   And this report discloses all of the opinions
   3    that you have reached in this matter; is that correct?
   4        A.   This is correct.
   5        Q.   Your report states on page 2, quote, "attached
   6    as Exhibit-2 is a list of materials I have relied upon
   7    in forming the opinions expressed in this report."
   8             Prior to signing -- well, strike that.
   9             Do you see Exhibit-2 at CX-0057-037?
  10        A.   Yes.    I have it.
  11        Q.   So prior to the time you signed this report,
  12    did you review any deposition transcripts taken in this
  13    matter that are not listed on Exhibit-2?
  14        A.   No, I did not review deposition transcripts.
  15        Q.   Prior to the date you signed this report, did
  16    you personally review any documents produced in this
  17    matter that are not listed in Exhibit-2?
  18        A.   I do not remember having reviewed any other
  19    documents than the one listed here for this report.
  20        Q.   Prior to signing this report, did you review
  21    any other expert reports produced in this matter other
  22    than the ones listed in Exhibit-2?
  23        A.   For this report, I did not review other expert
  24    reports.
  25        Q.   Prior to signing this report, did you conduct


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 8 of 165




                                                                       7
                            Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    any interviews relevant to this matter that are not
   2    listed in Exhibit-2?
   3        A.   No.   I did not conduct any interviews.
   4        Q.   Prior -- that are relevant to your opinions in
   5    this matter?
   6             MR. EARNHARDT:     Well, objection.     What do you
   7    mean by interviews?
   8        A.   Yes, that's -- that's what I was asking myself.
   9    What do you mean by interviews?
  10        Q.   Do you have an understanding what the word
  11    interview means?
  12        A.   For me it's going to the TV and speaking
  13    publicly or speaking to a newspaper, something which
  14    goes beyond the confidentiality so I would never --
  15             THE REPORTER:    Beyond the?
  16        A.   -- confidentiality of what was requested, so I
  17    would not have conducted an interview.
  18        Q.   Did you have any conversations with individuals
  19    prior to signing this report that are relevant to the
  20    opinions you expressed in this report?
  21        A.   This is a different question.       Yes, I did.
  22        Q.   With whom did you have conversations relevant
  23    to the opinions you expressed in this report prior to
  24    the date you signed this report?
  25        A.   I had conversation with the lawyers of --


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 9 of 165




                                                                       8
                            Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    Qualcomm lawyers and I also I had conversations with
   2    Professor Alain Benabent.
   3        Q.   I'm sorry.    Can you spell that please?
   4        A.   B-E-N-A-B-E-N-T.     B-E-N-A-B-E-N-T.
   5        Q.   Apart from attorneys employed by Qualcomm and
   6    Professor Benabent, did you have any conversations with
   7    any other individuals that are relevant to the opinions
   8    you express in this report?
   9        A.   No, I did not.
  10        Q.   Who is Professor Benabent?
  11        A.   Professor Benabent well, he used to be a
  12    professor of law.     Now he's a avocat a la cour de
  13    cassation et conseil d'etat.
  14             THE REPORTER:    A what?
  15        A.   Now he's a lawyer, avocat, from the Supreme
  16    Courts and then I have worked with him previously.          And
  17    he is a very well known and famous specialist of the
  18    law for obligation and that's it.
  19        Q.   The law of obligation, is that a term of art?
  20        A.   Yes, it is.
  21        Q.   What is meant by the law of obligation?
  22        A.   Obligations may come from a contract, so
  23    contract law.    Obligations may come from an act and
  24    then it's the law of torts.      So what we mean in France
  25    by the law of obligation is both contract and tort.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 10 of 165




                                                                       9
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   What did you discuss with Professor Benabent
   2    that is relevant to the opinions you express in this
   3    matter?
   4         A.   Not very much, though but, we had been working
   5    together more than 10 years ago on the matters for
   6    Qualcomm already, so we discussed the evolution in
   7    French law since then because there has been a reform
   8    and whether or not this have implied changes.
   9         Q.   What -- well, strike that.
  10              When was the first time you performed work for
  11    Qualcomm?
  12         A.   If my memory is good I think it was 2006.
  13         Q.   And was Professor Benabent involved at that
  14    time?
  15         A.   Yes, he was.
  16         Q.   What was the issue on which you performed work
  17    for Qualcomm in 2006?
  18         A.   The main issue was about the concept of a
  19    accord de principe, and agreement to enter into a
  20    contract.    And the question, the main question was
  21    whether there was an -- or not there was an automatic
  22    license due to the FRAND commitment.        And our position
  23    was that there was not an automatic license, there was
  24    no license contract.      And one of the reasons why was
  25    that the important elements such as due process had not


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 11 of 165




                                                                      10
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    been decided.     So the FRAND commitment was not
   2    equivalent to a license contract.        That was the main
   3    issue in 2006.
   4         Q.   So is it fair to state that in 2006,
   5    implementers of standards promulgated by ETSI claimed
   6    that Qualcomm's FRAND commitment gave them an automatic
   7    license to Qualcomm's intellectual property?
   8         A.   I don't remember well enough.       I wasn't -- I'm
   9    not sure whether they claim this or not.         What we
  10    wanted to show is that under French law, that could not
  11    be an automatic license.
  12         Q.   Was there a specific litigation that your work
  13    related to?
  14         A.   Yes, there was.
  15         Q.   Which one was that?
  16         A.   I don't remember.
  17         Q.   What was the outcome of your work?       Did you
  18    provide testimony, did you prepare an expert report?
  19    What happened?
  20         A.   Yes.   I provided an expert report, yes, and I
  21    was deposed also.
  22         Q.   And what was the venue, where did this take
  23    place, the deposition?
  24         A.   In New York.
  25         Q.   Was it a litigation in United States courts?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 12 of 165




                                                                      11
                              Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   Yes, it was.    I suppose so.    Now it's quite a
   2    while ago.
   3         Q.   Did it involve the International Trade
   4    Commission?
   5         A.   I can't remember.
   6         Q.   Did it involve Broadcom?
   7         A.   Who?
   8         Q.   Broadcom?
   9         A.   I don't remember.
  10         Q.   Okay.   What did you ask?
  11         A.   No.    Now I remember.   It involved Nokia.
  12         Q.   Nokia in 2006?
  13         A.   Yes.
  14         Q.   So this was the Nokia 2006 litigation?
  15         A.   Yes.
  16         Q.   Okay.   Did Professor Benabent provide a
  17    deposition in that action as well?
  18         A.   We wrote a report together.      Then he was
  19    deposed in Paris and later I was deposed here in New
  20    York.
  21         Q.   What did you ask Professor Benabent in your
  22    recent discussions that relate to the opinions you
  23    express in the report you've produced in this matter?
  24         A.   Well, not very much.     So far as I remember,
  25    we -- we discussed the reform, the French law reform,


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 13 of 165




                                                                       12
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                           8/16/2018

   1    and I've only had one or two conversations with him on
   2    this report and on this matter, and not very
   3    substantial because, to tell you the truth, he doesn't
   4    speak English so it's not that obvious I need to
   5    translate all the time into French and then put it back
   6    into English.     And in 2006, everything was translated
   7    from English to French and French to English, but this
   8    time nothing was translated.
   9          Q.   What is the reform of French law that you're
  10    referring to?
  11          A.   It's a reform which takes place within the
  12    French CV code.     The French CV code dates from 1804 and
  13    it's a very important reform of the law of obligations.
  14    But so far, only the part on the law of contracts has
  15    been accomplished and the reform of law tort is still
  16    pending.     And this reform has been done in 2016 by way
  17    of a decree by the Ministry of Justice.         And it has
  18    been slightly modified but very slightly by law in
  19    2018.      It's a very important reform in France because
  20    all these texts went back to 1804 and for the first
  21    time really there has been a major change of the good
  22    CV.   But as we got substance, the reform is not a
  23    revolution, it doesn't change drastically the law of
  24    contracts.     It's rather recodification of French law
  25    and a French case law that have evolved since 1804.


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 14 of 165




                                                                      13
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   In your discussions with Professor Benabent,
   2    did he express the view that the 2016 reform was
   3    relevant to the issues you address in your expert
   4    report in this matter?
   5         A.   This is an odd question because obviously the
   6    2016 reform is relevant.      Every contract lawyer in
   7    France keeps his eye on this reform.        It's the major
   8    event in France in law since 1804.
   9         Q.   Did -- strike that.
  10              What did you tell Professor Benabent was the
  11    issue you were asked to address in this report?
  12         A.   Well, there was two issues:      Interpretation of
  13    contract and stipulation on behalf of third parties.
  14         Q.   Did he express the view to you that the 2016
  15    reform changed in any way the analysis you express
  16    regarding the interpretation of contract?
  17         A.   No.
  18         Q.   Did he express to you the view that the 2016
  19    reform had no effect on the view you expressed in the
  20    interpretation of contract?
  21         A.   Can you repeat this question?
  22         Q.   What I'm trying to get at is:       Would -- did he
  23    express to you the view that the opinion you should
  24    reach on interpretation of a contract should be exactly
  25    the same, regardless of whether the 2016 reform had


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 15 of 165




                                                                      14
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    been passed by the Ministry of Justice?
   2         A.   It's been much more shorter than that.        He
   3    just -- to tell you the truth, I don't really remember
   4    our conversation on the interpretation of contract.          He
   5    has his book and there is a new edition of his book
   6    with the French contract law reform.        And I have quoted
   7    his book and I think all he did -- but he didn't really
   8    need to do it because I could have done it by myself is
   9    point out the relevant paragraph in his book, which I
  10    have quoted in his -- in my reports.
  11         Q.   And where in your report does that appear?
  12         A.   On page 7.   And it was -- as we got the role of
  13    industry practice, I have quoted two important books.
  14    One is an introduction, general introduction from
  15    Pascale Deumier, and then at the bottom of Page 7, I
  16    quote him.
  17         Q.   What did you tell Professor Benabent was the
  18    industry practice relevant to your opinions in this
  19    matter?
  20              MR. EARNHARDT:    Object to the form.
  21         A.   Could you say that again, please?
  22         Q.   Did you tell Professor Benabent any facts
  23    regarding industry practice that -- during the course
  24    of your discussions with him?
  25         A.   We did not discuss the facts.       He did have some


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 16 of 165




                                                                      15
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    knowledge of the facts of -- because he had been
   2    involved previously.      So regarding industry practice, I
   3    don't think we -- we discussed much.        And I -- when I
   4    quote his book, that's -- you have here everything that
   5    we discussed, it's in this paragraph here.
   6         Q.   Prior to signing this report, did you review
   7    any documents relevant to the intellectual property
   8    rights policies of any standards setting organizations
   9    that are not listed in Exhibit-2?
  10         A.   I will return to Exhibit-2 to check.        You mean
  11    other than ETSI?     I reviewed the ETSI Intellectual
  12    Property Rights Policy, particularly annex 6.
  13         Q.   It's fair to state you did not review, prior to
  14    signing this report, the intellectual property rights
  15    policies of any standards setting organization other
  16    than ETSI.    Right?
  17         A.   Yes, it is fair to state that.
  18         Q.   Prior to signing this report, did you have
  19    independent knowledge of the intellectual property
  20    rights policies of any standards setting organization
  21    other than ETSI?
  22         A.   No, I did not.
  23         Q.   Did you ask to see any documents prior to
  24    signing this report that you were unable to review for
  25    some reason?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 17 of 165




                                                                      16
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   No, I did not.
   2         Q.   Were there any discussions you would like to
   3    have had in order to understand the opinions you
   4    express in this report that you were unable to have?
   5         A.   I'm not sure what -- discussions with -- with
   6    whom, with Qualcomm's lawyers you mean or?
   7         Q.   Is there anyone who you would have liked to
   8    speak with prior to expressing the opinions in this
   9    report that you were unable to speak with?
  10         A.   No.   I don't think so, no.
  11         Q.   Since the time you have signed this report,
  12    have you reviewed any deposition transcripts?
  13         A.   I have not.
  14         Q.   Since you signed this report, have you reviewed
  15    any expert reports relevant to this matter?
  16         A.   No, I have not.
  17         Q.   Since you signed this report, have you had any
  18    discussions with anyone other than Qualcomm attorneys
  19    relevant to this matter?
  20         A.   No, I have not.
  21         Q.   Since you signed this report, have you reached
  22    any opinions relevant to this matter that are not
  23    expressed in the report?
  24         A.   No, I have not.
  25         Q.   Have you also provided a report in connection


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 18 of 165




                                                                      17
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    with Qualcomm's litigation against any other parties in
   2    the last two years, other than the FTC that is?
   3         A.   Yes, I have.
   4         Q.   Which litigations?
   5         A.   Qualcomm against Apple.
   6         Q.   Where did that litigation take place?
   7         A.   It takes place in the United States.
   8         Q.   Is that the litigation that's currently ongoing
   9    between Qualcomm and Apple in the United States?
  10         A.   Yes, it is.
  11         Q.   Did you provide an expert report in that
  12    matter?
  13         A.   Yes, I did.
  14         Q.   What materials did you review in connection
  15    with the expert report you provided in the Apple
  16    litigation that are not listed in Exhibit-2?
  17              MR. EARNHARDT:    Dan, that's an -- that's an --
  18    this -- this deposition isn't going to be about the
  19    Apple case.    I'm -- she can not answer that question.
  20         A.   And actually I don't remember all of it,
  21    everything, but no, I can't answer.
  22         Q.   When you say you can't answer, is that because
  23    you don't recall any materials that you reviewed in
  24    connection with the Apple case that are not listed in
  25    Exhibit-2?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 19 of 165




                                                                      18
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   Partly, yes.    And partly because it's not a
   2    question on Apple case.
   3         Q.   Well, I'd like to understand which one it is,
   4    if that's okay.     So sitting here today, do you recall
   5    reviewing any deposition transcripts in connection with
   6    the opinion you offered in the Apple matter that are
   7    not listed in Exhibit-2 to your report?
   8         A.   Deposition transcripts, I don't recall that.
   9         Q.   Sitting here today, do you recall reviewing any
  10    documents relevant to your opinions in the Apple matter
  11    that you do not disclose in Exhibit-2 to your report in
  12    this matter?
  13              MR. EARNHARDT:    Just let me object to that
  14    question.    It's a completely inappropriate question.
  15    It's irrelevant to this case, it's irrelevant to this
  16    report, and she -- and you can answer if you remember,
  17    but I -- I -- I highly object to this line of
  18    questioning.
  19         A.   But actually now sitting here this morning, I
  20    must say I don't remember.
  21         Q.   Sitting here this morning, do you recall
  22    conducting any discussions with anyone other than
  23    Qualcomm attorneys relevant to the opinions you express
  24    in the Apple matter that are not listed in Exhibit-2 to
  25    this report, in this matter?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 20 of 165




                                                                      19
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   May I ask you to repeat the question?
   2         Q.   Sitting here today, do you recall having --
   3    having any discussions with any individuals other than
   4    Qualcomm attorneys that you relied on for your opinions
   5    in the Apple matter that are not disclosed in Exhibit-2
   6    to the report you offered in this matter?
   7              MR. EARNHARDT:    Object to the form.
   8         A.   I'm -- I don't recall discussions.
   9         Q.   You can't recall one way or the other or you
  10    don't recall -- well, strike that.
  11              Is the answer to the question no, you didn't
  12    have any or you cannot recall one way or the other
  13    whether you had discussions relevant to the opinions
  14    you express in the Apple matter that are not contained
  15    in Exhibit-2 to the report you submitted in this
  16    matter?
  17              MR. EARNHARDT:    Object -- object to the form.
  18    Someone can ask that in the Apple deposition.
  19         A.   I'm -- I usually don't discuss the work I'm
  20    doing and I think it's confidential, so I shouldn't be
  21    discussing it.     There is only Professor Benabent with
  22    whom I was authorized to have some discussions, but as
  23    I said before, since everything is in English, it's not
  24    very easy and convenient and I don't recall specific
  25    discussions.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 21 of 165




                                                                      20
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   So you don't recall one way or the other if
   2    there are any materials relevant to the opinions you
   3    express in the Apple case that are not listed in
   4    Exhibit-2 to your report in this matter.         Is that fair?
   5         A.   That is fair.
   6         Q.   On page 2 of your report, I'm looking under
   7    Arabic numeral three, the second sentence.         Is it fair
   8    to state that your opinions in this matter are limited
   9    to the nature of the obligations created when a patent
  10    holder makes a FRAND commitment to ETSI?
  11         A.   Yes.   That is what I have written and it's fair
  12    to state this.
  13         Q.   So you aren't offering any opinion about any
  14    obligations created when a patent holder makes a
  15    commitment to a standards setting organization other
  16    than ETSI.    Right?
  17         A.   This is correct.
  18         Q.   Your report states on page 2 again, quote, the
  19    FTC takes the position that ETSI FRAND commitments
  20    create an obligation to grant licenses to the
  21    manufacturers of baseband processors, i.e.         to granted
  22    licenses at the component level.        Do you see that?
  23         A.   Yes, I do see that.
  24         Q.   And you cite paragraph 3C of the FTC's
  25    complaints against Qualcomm for that proposition.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 22 of 165




                                                                       21
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    Right?
   2         A.   Right.
   3         Q.   Paragraph 3C of the FTC's complaint against
   4    Qualcomm doesn't say anything about ETSI, does it?
   5         A.   I do not recall that.
   6         Q.   Have you reviewed the FTC's complaint against
   7    Qualcomm?
   8         A.   I don't remember.
   9         Q.   We don't need to introduce this as a --
  10         A.   Thank you.
  11         Q.   -- exhibit.    Have you ever seen this document
  12    before?
  13         A.   I don't remember it.
  14         Q.   You can't recall one way or the other?        I'll
  15    represent this is a redacted version of the FTC's
  16    complaint against Qualcomm with the confidential
  17    information redacted, but everything else is there.
  18         A.   I can't recall.
  19         Q.   Can you -- can you identify paragraph 3C of
  20    this document?
  21         A.   Three C, yes.
  22         Q.   That paragraph doesn't say anything about ETSI,
  23    does it?
  24         A.   Well, it mentions Qualcomm's FRAND commitments
  25    doesn't it?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 23 of 165




                                                                      22
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   Commitments is plural, correct?
   2         A.   Correct.
   3         Q.   That paragraph does not mention ETSI
   4    specifically, does it?
   5         A.   But I've only given an opinion on ETSI's and I
   6    haven't reviewed all those standard organization IPR
   7    policy.    For me, when Qualcomm's FRAND commitments is
   8    mentioned, this is linked to ETSI.
   9         Q.   What is the telecommunications industry
  10    association?
  11         A.   The telecommunication industry association?
  12    Well, I -- I don't know.
  13         Q.   What is the Alliance for Telecommunications
  14    Industry Solutions?
  15         A.   I don't know.
  16         Q.   What is the Third Generation Partnership
  17    Projects?
  18         A.   That I've heard about.     I'm not too sure.
  19         Q.   Does the Third Generation Partnership Project
  20    impose a FRAND obligation on any participants in the
  21    Third Generation Partnership Project?
  22              MR. EARNHARDT:    Object to the form, outside of
  23    her expertise.
  24         A.   I do not know.
  25         Q.   Does the Alliance for Telecommunications


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 24 of 165




                                                                       23
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                           8/16/2018

   1    Industry Solutions impose a FRAND commitments on
   2    Qualcomm?
   3         A.   Again, as I told you, I haven't reviewed any of
   4    these policies and I do not know.
   5         Q.   You don't know one way or the other?
   6         A.   One way or the other, I don't know.
   7         Q.   You don't know one way or the other whether
   8    Qualcomm made a FRAND commitment to the
   9    Telecommunications Industry Association.         Fair?
  10         A.   I do not -- I have been asked to give an
  11    opinion on the FRAND commitment as began ETSI.
  12         Q.   So it's fair to state that you do not know one
  13    way or the other whether Qualcomm made a FRAND
  14    commitment to the Telecommunications Industry
  15    Association.     Right?
  16         A.   It is fair to -- to -- to say this because I do
  17    not know what kind of other commitments Qualcomm may
  18    have made.
  19         Q.   So on page 3 of your report, CX-0057-005, you
  20    state under Arabic IV, quote, as mentioned above,
  21    Qualcomm's FRAND commitments are governed by the ETSI
  22    IPR policy.
  23              Do you see that portion?
  24         A.   Yes, I do.
  25         Q.   Now, the only FRAND commitment you're referring


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 25 of 165




                                                                      24
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    to in that sentence is Qualcomm's FRAND commitment to
   2    ETSI.     Right?
   3         A.   This is how I have understood what I'm -- I'm
   4    writing.    It's only to ETSI.
   5         Q.   So you are not expressing the view, in your
   6    expert report, that Qualcomm's FRAND commitments to the
   7    Telecommunications Industry Association are governed by
   8    the ETSI IPR policy.      Right?
   9         A.   Sorry, can you repeat the question?
  10         Q.   You are not expressing in your report the
  11    expert opinion that Qualcomm's FRAND commitments to the
  12    Telecommunications Industry Association are governed by
  13    the ETSI IPR policy.      Right?
  14         A.   This is correct.    It's only related to ETSI.
  15         Q.   And you're not expressing the expert opinion
  16    that Qualcomm's FRAND commitments to the Alliance for
  17    Telecommunications Industry Solutions is governed by
  18    the ETSI IPR policy.      Right?
  19         A.   This is right also.
  20         Q.   You're not expressing the expert opinion that
  21    the ETSI IPR policy is in any way relevant to
  22    Qualcomm's FRAND commitments to the Alliance for
  23    Telecommunications Industry Solutions.         Fair?
  24         A.   It depends on what you mean by "in any way
  25    relevant".


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 26 of 165




                                                                        25
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   Have you reached the view that Qualcomm's FRAND
   2    commitment to ETSI is relevant to Qualcomm's FRAND
   3    commitment to the Alliance for Telecommunications
   4    Industry Solutions?
   5         A.   No.   I have not reached this view.      But the
   6    interpretation that is given of the words of the ETSI
   7    IPR policy is given on the basis of the words of the
   8    ETSI IPR policy.     If the words are exactly the same in
   9    a different context, I will give the same
  10    interpretation.     But I have not reached any such view
  11    because as I told you before, I've only reviewed the
  12    ETSI IPR policy and I am not familiar, in fact, I have
  13    never seen the other -- the other IPR policies.
  14         Q.   So you have not reached the view in this matter
  15    that the ETSI IPR policy is relevant to any commitment
  16    Qualcomm has made to anyone except for ETSI.          Is that
  17    fair?
  18         A.   This is what I was telling you but I was also
  19    telling you that the interpretation of the word that I
  20    have made is standing on its own because of the words
  21    of ETSI.
  22         Q.   So in your view, the ETSI IPR policy might be
  23    relevant to a commitment Qualcomm made if the words
  24    used in the commitment Qualcomm made are exactly the
  25    same as the words used in the ETSI IPR commitment.           Is


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 27 of 165




                                                                      26
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    that fair?
   2         A.   I wouldn't say it because I haven't any idea of
   3    the other IPR policy.      I could not exclude it, but I
   4    couldn't say that it is.      I have not been asked to give
   5    an opinion on this.
   6         Q.   On page 3, the next sentence after the sentence
   7    we discussed in Arabic IV reads, quote, as such,
   8    Qualcomm's FRAND commitments and any claims arising out
   9    of an alleged breach of those commitments are governed
  10    by French law.
  11              Do you see that sentence?
  12         A.   I do.
  13         Q.   What does Qualcomm's FRAND commitments in that
  14    sentence refer to?
  15         A.   In that sense, Qualcomm's FRAND commitments
  16    refers to clause 6.1 of annex 6 of the IPR policy.
  17         Q.   And as used in that sentence, quote, Qualcomm's
  18    FRAND commitments, end quote, does not refer to any
  19    other FRAND commitment Qualcomm has made to any entity
  20    other than ETSI.     Fair?
  21         A.   I think I have answered this question already.
  22    Yes, it is fair to say this.
  23         Q.   When you state, quote, any claims arising out
  24    of an alleged breach of those commitments, what --
  25    strike that.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 28 of 165




                                                                        27
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1              When that sentence states, quote, any claims
   2    arising out of an alleged breach of those commitments,
   3    end quote.    What claims other than claims in contract
   4    law are you referring to in that sentence?
   5         A.   I will put the question a bit differently.        I
   6    am referring to claims which arise from the FRAND
   7    commitment.    And in order to say what claims are -- I
   8    am referring to here, we have to discuss the analysis
   9    under French law of the nature of the French
  10    commitment.
  11         Q.   What claims are you referring to there?
  12         A.   I am referring to the claims that may arise out
  13    of what we call in French law stipulation pour autrui,
  14    stipulation for the benefit of third parties.
  15         Q.   When you say in this sentence, "any claims
  16    arising out of an alleged breach of those commitments",
  17    are you referring only to claims brought by alleged
  18    third party beneficiaries of Qualcomm's FRAND
  19    commitment?
  20         A.   I have given an opinion in the context when
  21    there was litigation with third party beneficiaries.
  22    So I was referring to this context.        And in that
  23    context, the claims arising out of an alleged breach of
  24    the commitments are indeed the claims of third party
  25    beneficiaries.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 29 of 165




                                                                      28
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   So your opinion that claims arising out of an
   2    alleged breach of Qualcomm's FRAND commitments to ETSI
   3    are governed by French law, is limited to claims
   4    arising in the context of litigation brought by alleged
   5    third party beneficiaries.       Is that fair?
   6         A.   No.
   7              MR. EARNHARDT:     Object to the form.
   8         A.   I think that was a misunderstanding here.         What
   9    is governed by French law is clearly said in clause 12
  10    of annex 6 of the IPR policy.       It is also reminded in
  11    the -- the annex on the declaration forms which also
  12    refer to French law.      So I'm not restricting the scope
  13    of French law to something which would be more limited.
  14         Q.   Maybe this is an easy way to go about it.
  15              In this sense when you say claims arising out
  16    of an alleged breach of Qualcomm's FRAND commitments to
  17    ETSI, you're not addressing antitrust claims brought
  18    under U.S. law.     Right?
  19         A.   I have not been asked to give an opinion on
  20    anti -- antitrust law.
  21         Q.   You're not addressing unfair competition claims
  22    brought under any United States unfair competition law.
  23    Right?
  24         A.   No.   This is not the scope of my expertise.
  25    I'm a contract lawyer.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 30 of 165




                                                                      29
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   You're not addressing claims for tortious
   2    interference with prospective economic advantage
   3    brought under United States law.        Right?
   4         A.   Tortious interference with what?
   5         Q.   Prospective economic advantage?
   6         A.   No, I'm not addressing this.
   7         Q.   So you are not suggesting that an antitrust
   8    claim based on Qualcomm's alleged breach of a FRAND
   9    commitment made to ETSI is governed by French law.
  10    Right?
  11              MR. EARNHARDT:    Object to the form.
  12         A.   I have not been asked to give an opinion on
  13    this.
  14         Q.   You're not suggesting that any unfair
  15    competition lawsuit based on Qualcomm's alleged breach
  16    of a FRAND commitment made to ETSI is governed by
  17    French law.    Right?
  18         A.   My answer is the same again.      I did not reflect
  19    on this because I haven't been asked and I'm not an
  20    antitrust lawyer so I would not give an opinion on
  21    that.
  22         Q.   So it's fair that the interpretation of the
  23    commitment that Qualcomm made to ETSI should, in your
  24    view, be interpreted according to the principles of
  25    French law, right?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 31 of 165




                                                                      30
                              Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   Could I have the clause 12 which I mentioned?
   2    I think what we need to do is stick to the wording of
   3    the ETSI IPR policy and say exactly the same thing as
   4    what is said about the scope of French law.
   5         Q.   I will hand you a documents we've marked
   6    CX-7552-001.      I believe this attaches -- it attaches
   7    what we believe to be an accurate copy of the ETSI IPR
   8    policy as of November 2011.
   9              Please take whatever time you need to satisfy
  10    yourself this is accurate as far as you can tell.
  11         A.   So I think we can stick to the meaning of the
  12    clause 12, the policy shall be governed by the laws of
  13    France.
  14         Q.   And this language appears at CX-7552-007 under
  15    the Arabic numeral 12.      Is that right?
  16         A.   This language appears here (indicating).
  17         Q.   You are looking at Page CX-7552-007, right?
  18         A.   Okay, okay.    Yes.
  19         Q.   Okay.   So you do not interpret that language to
  20    mean that any antitrust claims based on Qualcomm's
  21    alleged breach of this policy are governed by the laws
  22    of France.    Fair?
  23         A.   As I said before, I haven't reflected upon
  24    this.     What I -- my opinion is that French law governs
  25    the stipulation for the benefit of third parties.           When


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 32 of 165




                                                                        31
                               Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                            8/16/2018

   1    you are asking me whether it goes beyond to antitrust
   2    -- and antitrust claims and that, I would need more
   3    time to reflect upon that.
   4         Q.    That's not an analysis you have conducted in
   5    connection with the opinions you express in your report
   6    in this matter.      Fair?
   7         A.    That is not an analysis I have conducted, fair.
   8         Q.    Do you have expertise in American antitrust
   9    law?
  10         A.    I have no expertise in American antitrust law.
  11         Q.    Do you have expertise in American intellectual
  12    property law?
  13         A.    No expertise in American IPR law.
  14         Q.    Do you have expertise in how American courts
  15    apply choice of law principles?
  16         A.    Not much.    When I wrote my -- a long time ago
  17    my thesis I did have a look at this question, but that
  18    was more than 20 years ago.        So I wouldn't say it's an
  19    expertise which is still valid.
  20         Q.    And it's fair to state that in this matter, you
  21    did not conduct an analysis of the body of law an
  22    American court would apply to an antitrust claim based
  23    on an alleged breach of ETSI's IPR policy.          Right?
  24         A.    I'm sorry can you repeat?      But I think I know
  25    the answer, but to make sure.


                            For The Record, Inc.
               (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 33 of 165




                                                                      32
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   Sure.   It's fair to state that in this matter,
   2    you did not conduct an analysis of the body of law that
   3    an American court would apply to an antitrust claim
   4    based on an alleged breach of ETSI's IPR policy?
   5         A.   Yes, it's fair.
   6         Q.   Now you have not, in your report, cited any
   7    authority supporting the proposition that a United
   8    States court would apply French law when interpreting
   9    the ETSI IPR policy.      Is that fair?
  10         A.   This is fair.
  11         Q.   You have not cited in your report any authority
  12    supporting the proposition that a Japanese court
  13    sitting in Japan would apply French law to an
  14    allegation that Qualcomm had breached the ETSI IPR
  15    policy.    Is that fair?
  16         A.   Yes.    And I haven't said that a Chinese court
  17    will apply French law.      What I have said is that you
  18    have in the ETSI rules of procedure a very clear
  19    provision which says that the policy shall be governed
  20    by the laws of France.      Now, if a foreign judge wants
  21    to apply another law, that's his problem, but the
  22    policy says that it shall be governed by the laws of
  23    France.
  24         Q.   When you say that that's the foreign judge's
  25    problem, do you mean that a foreign judge -- strike


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 34 of 165




                                                                        33
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    that.
   2              When you say that's the foreign judge's
   3    problem, you have not conducted an analysis of which
   4    countries might apply a law other than the law of
   5    France to a claim based on an alleged breach of ETSI I
   6    -- ETSI's IPR policy.      Right?
   7         A.   I have not conducted such an analysis.        I have
   8    not been asked to do it and it's not relevant to my
   9    opinion.
  10         Q.   Taking a look at page one of your report, which
  11    is CX-0057-003.     There is a sentence immediately
  12    foll -- immediately preceding footnote one.          It says,
  13    quote, licenses related to these patents form the basis
  14    for the dispute at issue in the ND Cal action.
  15              Do you see that sentence?
  16         A.   Yes, I do.
  17         Q.   What does "these patents" refer to in that
  18    sentence?
  19         A.   Well, I think I have said it in the sentence
  20    which immediately precedes this sentence, where I say
  21    what I understand that Qualcomm is the owner of many
  22    patents for which it has made recent commitments, and
  23    of the IPR policy of ETSI to license fair, reasonable
  24    and non-discriminatory terms.       And the licenses related
  25    to "these patents", refers to as many patents for which


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 35 of 165




                                                                      34
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    it has made recent commitments.
   2         Q.   How many of those patents are there?
   3         A.   That, I do not know.
   4         Q.   How many of those patents were filed in
   5    European countries?
   6         A.   I do not know.
   7         Q.   How many of those patents were issued by the
   8    United States Patent and Trademark Office?
   9         A.   I have no idea.
  10         Q.   Which of these patents did ETSI -- strike that.
  11              Which patents issued by the United States
  12    Patent and Trademark Office does Qualcomm own that it
  13    has not committed to license on FRAND terms in
  14    accordance with ETSI's IPR policy?
  15         A.   This goes far beyond my expertise and I have no
  16    idea.
  17         Q.   Which patents referred to in the sentence we've
  18    been discussing on page 1, did Qualcomm commit to
  19    license on FRAND terms in accordance with the policies
  20    of any standards setting organization other than ETSI?
  21         A.   I do not know.
  22         Q.   How many of the patents you refer to in this
  23    sentence did Qualcomm commit to license in accordance
  24    with the FRAND commitments it made to standards setting
  25    organizations other than ETSI?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 36 of 165




                                                                      35
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   How many patents?     I have no idea.
   2         Q.   Do you know one way or the other if there are
   3    any patents you refer to among, quote, these patents,
   4    on page 1 of your report, that Qualcomm has not
   5    committed to license in accordance with the
   6    intellectual property policy of the International
   7    Telecommunications Association?
   8         A.   I do not know.
   9         Q.   Do you know one way or the other if there are
  10    any patents referred to among, quote, these patents, on
  11    page 1, that Qualcomm has not committed to license in
  12    accordance with the intellectual property policy of the
  13    Alliance for Telecommunications Industry Solutions?
  14         A.   I do not know.
  15         Q.   So as far as you know, every single one of,
  16    quote, these patents, you refer to on page 1 of your
  17    report is also subject to a commitment that Qualcomm
  18    made to a standards setting organizations other than
  19    ETSI.     Right?
  20              MR. EARNHARDT:    Object to the form.
  21         A.   I don't understand the question.
  22         Q.   Do you know one way or the other if there is a
  23    single patent among, quote, these patents, you refer to
  24    on page 1 of your report that Qualcomm has not also
  25    committed to license on FRAND terms in accordance with


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 37 of 165




                                                                         36
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    the intellectual property rights policy of a standards
   2    setting organization other than ETSI?
   3         A.   I have no idea of what Qualcomm has done
   4    regarding these patents and other standard
   5    telecommunication organizations.
   6         Q.   That was not an analysis you felt it necessary
   7    to conduct to express the opinions you have expressed
   8    in your report.     Right?
   9         A.   I am an expert of French contract law, so it
  10    was not an analysis I felt necessary to conduct.
  11         Q.   The -- the opinions you express in your report
  12    are not impacted one way or the other if Qualcomm has
  13    committed to license all of its patents according to
  14    the intellectual property rights policies of a
  15    standards setting organization other than ETSI.             Is
  16    that fair?
  17         A.   The opinions I -- I give in my report are based
  18    on French law and they're not impacted by all these
  19    questions that you have raised which I have not
  20    analyzed at all.
  21              MR. EARNHARDT:     We've been going about an hour.
  22    Can we take a quick break?
  23              MR. MATHESON:    Yes, fine with me.     Sure.     If
  24    that's okay with the witness.
  25              THE VIDEOGRAPHER:     We're now going off the


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 38 of 165




                                                                      37
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    record.    The time is 10:00 o'clock.
   2              (A recess was taken.)
   3              THE VIDEOGRAPHER:     We're now going back on the
   4    record.    The time is 10:08.
   5         Q.   Now your opinions in this matter required you
   6    to develop an understanding of paragraph 6 of the ETSI
   7    Intellectual Property Rights Policy.        Right?
   8         A.   Right.
   9         Q.   At what -- in what year was paragraph 6 of the
  10    ETSI Intellectual Property Rights Policy finalized?
  11         A.   You mean paragraph 6 of annex 6?
  12         Q.   Correct.
  13         A.   I do not know in what year it was finalized and
  14    I do not know in what year ETSI rules of procedure were
  15    finalized.    The version I have here is one which dates
  16    from November 2011.
  17         Q.   Is the version you have in front of you dated
  18    November 2011 the same as the version that exists
  19    today?
  20         A.   I need to read it to tell you but I believe so,
  21    but I will -- I will check.       (Brief review.)
  22              It is the same as the one I have studied for my
  23    report and I believe it is the same as the one that is
  24    in force today.      I haven't checked though, but I would
  25    be surprised if it were different.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 39 of 165




                                                                      38
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   When was the first time that the version of the
   2    ETSI Intellectual Property Rights Policy paragraph 6
   3    that is currently in effect came into effect?
   4         A.   I do not know.
   5         Q.   Was it before 2007?
   6         A.   I do not know.    I couldn't answer this
   7    question.
   8         Q.   How many times has paragraph 6 of the ETSI
   9    Intellectual Property Rights Policy been amended since
  10    it first came into effect?
  11         A.   Again, this is a question that I have not
  12    studied and I do not know.
  13         Q.   When did Qualcomm first make a FRAND commitment
  14    to ETSI relevant to Qualcomm's 3G patents?
  15         A.   I have no idea.
  16         Q.   When did Qualcomm first make a FRAND commitment
  17    to ETSI relevant to Qualcomm's LTE patent?
  18         A.   Same answer.    I don't know.
  19         Q.   So you don't know whether the version of the
  20    Qualcomm -- strike that.
  21              You don't know whether paragraph 6 of ETSI's
  22    Intellectual Property Rights Policy that you studied is
  23    the same as the version that was in effect when
  24    Qualcomm first made a FRAND commitment to ETSI relative
  25    to its 3g patents.     Is that fair?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 40 of 165




                                                                        39
                              Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                            8/16/2018

   1         A.    That is fair.    I do not know.
   2         Q.    That was not information that was necessary for
   3    to you assess in order to reach the conclusions you
   4    express in your report.        Right?
   5         A.    I think this is fair to say that it was not a
   6    decisive element.       Had it been important, I'm pretty
   7    sure that Qualcomm's lawyers would have told me to look
   8    and compare the different versions of article or clause
   9    six.
  10         Q.    It's your understanding that Qualcomm does not
  11    offer licenses to its standard essential patents at the
  12    component level.      Right?
  13         A.    Can you repeat this please?
  14         Q.    Do you understand what I mean when I say
  15    component level?
  16         A.    Yes, I do.
  17         Q.    What do you understand that term to mean?
  18         A.    The term component is a -- it's a component.
  19    It's one element as opposed to a full device.
  20         Q.    Is a baseband processor a component of a
  21    handset?
  22         A.    I -- in my report, I have something on this and
  23    I think it's fair to say.       On page 2 of my report, I
  24    say that the FTC takes the position that ETSI FRAND
  25    commitments create an obligation to grant licenses to


                            For The Record, Inc.
               (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 41 of 165




                                                                        40
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    the manufacturers of baseband processors.         And then in
   2    brackets, i.e., to grant licenses at the component
   3    level.    So I think the answer is there.
   4         Q.   Is it your understanding that Qualcomm refuses
   5    to grant licenses to its standard essential patents to
   6    the manufacturers of baseband processors?
   7         A.   My understanding is not exactly that one.
   8         Q.   How do you understand Qualcomm's policy
   9    regarding licensing of standards essential patents to
  10    the manufacturers of baseband processors?
  11         A.   Well, what I understand is that there is this
  12    agreement on the interpretation of ETSI FRAND
  13    commitment and the obligation it creates, and what I
  14    cannot tell you because I haven't studied this, is
  15    whether or not Qualcomm has already in the past granted
  16    licenses at the component level.        I -- I think it has a
  17    consistent practice not to do it but then I haven't
  18    studied all the contracts.
  19         Q.   So you don't know one way or the other whether
  20    Qualcomm has granted licenses to its standard essential
  21    patents at the component level in the past.          Right?
  22         A.   This is not exactly what I said.       I know that
  23    there is a consistent practice not to do it.          Now, if
  24    on specific occasions and in specific contexts --
  25    contexts it has or not, that I don't know.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 42 of 165




                                                                       41
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                           8/16/2018

   1          Q.   How do you know that it is Qualcomm's
   2    consistent practice not to grant licenses to its
   3    standard essential patents at the component level?
   4          A.   I know this because I have been told so by
   5    Qualcomm's lawyers and I have used this in my report
   6    when I explained the role of practices.
   7          Q.   What do you mean when you say you used that in
   8    the report when you explained the role of practices?
   9          A.   Well, in my report, when in -- when I deal with
  10    the first question of interpretation, subsidiarily, I
  11    deal with the question of the role of parties,
  12    practices, and negotiations.
  13          Q.   So when you reached your expert opinion
  14    regarding the role of Qualcomm's practices in
  15    interpreting the FRAND commitment, you assumed, based
  16    on information provided to you, that it has been
  17    Qualcomm's consistent practice not to grant licenses to
  18    its standard essential patents at the component level.
  19    Is that fair?
  20               MR. EARNHARDT:   You can take time to review the
  21    part of your report on industry practice if you need
  22    to.   This is not a memory test.
  23          A.   I had a discussion with an expert whose name is
  24    Bertram Huber and it's recorded in the report.
  25    Actually I didn't mention it before because it wasn't a


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 43 of 165




                                                                      42
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    discussion on law, it was a discussion on practice.
   2    And in my report I quote of some elements of the
   3    discussion and I say it's written on page 12, that I
   4    understand from my discussion with Bertram Huber that
   5    there is an established practice of negotiating set
   6    licenses for complete cellular devices.
   7         Q.   What did Mr. Huber tell you about Qualcomm's
   8    consistent practice of refusing to grant licenses at
   9    the component level?
  10         A.   No.   It's not exactly that.     He didn't tell me
  11    about Qualcomm's consistent practice of refusing to
  12    grant licenses at the component level.         He told me
  13    about Qualcomm's consistent practice of negotiating set
  14    licenses for complete cellular devices.
  15         Q.   What does Mr. Huber know about Qualcomm's
  16    practice of negotiating complete cellular licenses?
  17         A.   I do not know what Mr. Huber knows about this.
  18         Q.   Has Mr. Huber ever negotiated a complete
  19    cellular license on behalf of Qualcomm?
  20         A.   I do not know if he has or if he has not.
  21         Q.   Has Mr. Huber ever been employed by Qualcomm?
  22         A.   I do not think so but I do not know about Mr.
  23    Huber's life.
  24         Q.   Has Mr. Huber ever even seen a license
  25    agreement negotiated between Qualcomm and any other


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 44 of 165




                                                                      43
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    participant in ETSI?
   2         A.   You ask me questions I cannot answer.         I do not
   3    know.
   4         Q.   Other than the discussion with Mr. Huber you
   5    just referred to, what other discussions have you had
   6    that having informed your view on Qualcomm's practice
   7    of refusing to negotiate licenses at the component
   8    level?
   9         A.   I've had the discussion with Mr. Huber and with
  10    Qualcomm's lawyers.
  11         Q.   You haven't spoken with anybody other than Mr.
  12    Huber or attorneys from Qualcomm regarding Qualcomm's
  13    practice of refusing to grant licenses at the component
  14    level.    Right?
  15         A.   I have not.
  16         Q.   You didn't list the discussion with Mr. Huber
  17    in Exhibit-2.      Right?
  18         A.   If you say so, it must be right.
  19         Q.   Why not?
  20              MR. EARNHARDT:    Take a look at Exhibit-2.
  21         A.   Why not?   It's in the report.      It's not a
  22    written document.     It was a discussion so that could be
  23    a reason why, but by no means did I try to hide it.          I
  24    mean, it's -- it's clearly in the report.
  25         Q.   What other discussions other than the one with


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 45 of 165




                                                                      44
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    Mr. Huber did you have that are relevant to your
   2    opinions in this matter that are not listed in
   3    Exhibit-2?
   4         A.   I think I've just told you that apart from Mr.
   5    Huber and Qualcomm's lawyers, I had no other
   6    discussions that are relevant for this report on this
   7    matter.
   8         Q.   When did Mr. Huber tell you that Qualcomm began
   9    its practice of refusing to license baseband processor
  10    manufacturers to its standard essential patents at the
  11    component level?
  12              MR. EARNHARDT:    Just to clarify that, when did
  13    he tell her that or when he spoke to her, when did he
  14    say what was the time it happened.
  15         Q.   Let's try this:    On what date did Mr. Huber
  16    tell you that Qualcomm refused to license baseband
  17    processor manufacturers to its standard essential
  18    patents at the component level?
  19              MR. EARNHARDT:    Just --
  20         A.   The question is odd.
  21              MR. EARNHARDT:    Just to clarify because I -- I
  22    still think it's ambiguous and I'm not trying to be
  23    disruptive, I just want to make sure, but are you
  24    asking on what date she had the conversation with Mr.
  25    Huber?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 46 of 165




                                                                      45
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   About this.    Your report states you had a June
   2    27th, 2018 discussion with Mr. Huber, right?
   3         A.   I'm sorry.
   4         Q.   Your report states you had a discussion with
   5    Dr. Huber on June 27, 2018, right?
   6         A.   June or July?
   7         Q.   Your report states June 27?
   8         A.   June, yes.    This is -- yeah.
   9         Q.   Did you have any discussions with Dr. Huber
  10    other than with the discussion on June 27, 2018 in your
  11    entire life?
  12         A.   In my entire life, yes, I did.
  13         Q.   Did you have any discussions other than the one
  14    on June 27, 2018 with Dr. Huber that are relevant to
  15    the opinions you express in your report?
  16         A.   No, I did not.    It was in a different
  17    litigation and the discussions I had with Mr. Huber
  18    were not relevant to this report.
  19         Q.   What was the different litigation in which you
  20    had discussions with Mr. Huber that were not relevant
  21    to this report?
  22         A.   It was with Ericsson.     In the case with
  23    Ericsson.
  24         Q.   When did that case occur?
  25         A.   Three years ago or -- roughly.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 47 of 165




                                                                      46
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   How -- all right.     So you were employed by
   2    Qualcomm approximately 2006?
   3         A.   Yes.
   4         Q.   And again three years ago in a case with
   5    Ericsson?
   6         A.   In?
   7         Q.   A case with Ericsson?
   8         A.   Yes.
   9         Q.   Other than that, other than those two examples,
  10    have you been employed by Qualcomm at other times?
  11         A.   From -- it lasted from 2006 to 2008 perhaps, so
  12    it was -- and then I don't remember having been
  13    employed by Qualcomm since then.
  14         Q.   So 2006 to 2008 you were employed in connection
  15    with the Nokia litigation?
  16         A.   Yes, I was.
  17         Q.   What was the date range in which you were
  18    employed with respect to the Ericsson litigation?
  19         A.   I have been employed on several occasions by
  20    Ericsson.    The date range would be difficult for me to
  21    assess but perhaps 2010 to now.
  22         Q.   So when have you been employed by Qualcomm
  23    other than the 2006 to 2008 Nokia litigation, and the
  24    current litigation with the FTC and the current
  25    litigation with Apple?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 48 of 165




                                                                      47
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   Can you say the beginning of the question
   2    again?
   3         Q.   When have you been employed with Qualcomm other
   4    than the 2006 to 2008 Nokia litigation, the current
   5    litigation with the FTC, and the current litigation
   6    with Apple?
   7         A.   When, do you mean in between 2008 and now?
   8         Q.   Yes.    Were you ever employed by Qualcomm?
   9              MR. EARNHARDT:    When you say employed by
  10    Qualcomm, you mean hired by -- as an expert?
  11              MR. MATHESON:    Yes.
  12         A.   Yes, I was not an employee.      And I do not
  13    remember having been employed by Qualcomm but I didn't
  14    check.
  15         Q.   Okay.   So from 2008 until the litigations that
  16    are currently ongoing, you did not serve as an expert
  17    for Qualcomm that you can recall?
  18         A.   I would have preferred to check, but that's
  19    what I think, yes.
  20         Q.   When did you -- when were you first retained by
  21    Qualcomm in FTC's litigation?
  22         A.   In this one?    When was that?    I mean it was a
  23    few months ago or perhaps even -- yeah.
  24         Q.   April perhaps?
  25         A.   No.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 49 of 165




                                                                        48
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   May?   February?
   2         A.   I do not remember that.
   3         Q.   Where were you teaching at the time you were
   4    first contacted by Qualcomm to serve as an expert in
   5    this matter?
   6         A.   Was I teaching?
   7         Q.   Yes.   Were you actively teaching a class on the
   8    day, do you recall?      I'm just trying to refresh your
   9    recollection.
  10         A.   I don't have a good memory of dates of being
  11    employed by Qualcomm.      Is that very important?      I can
  12    check if you want with the retention letters, but I
  13    really don't know now.
  14         Q.   When did you begin work on the report you
  15    prepared in this matter?
  16         A.   I would say a couple of months ago.
  17         Q.   About how many hours did you spend on the
  18    report prior to the date you signed it?
  19         A.   Prior?
  20         Q.   Prior to the time you signed it.
  21         A.   Prior --
  22         Q.   So not including deposition prep or anything.
  23         A.   And not including --
  24         Q.   Prior to signing the report, about how many
  25    hours did you spend?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 50 of 165




                                                                      49
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   Roughly speaking between 30 and 50.
   2         Q.   How many discussions did you have with
   3    Dr. Huber?    Was it just the one on June 27, 2018 that
   4    are relevant to the opinions you express in this
   5    report?
   6         A.   Yes.    That was this one that was relevant to
   7    the opinion.
   8         Q.   How long did that discussion last?
   9         A.   An hour or so.
  10         Q.   Did it take place in person?
  11         A.   No, it did not.
  12         Q.   On the phone?
  13         A.   On the phone.
  14         Q.   What time of day was it?
  15         A.   Sorry?
  16         Q.   What time of day?
  17         A.   What time?    You mean 2:00 o'clock or 3:00
  18    o'clock?
  19         Q.   Yeah.    Was it morning, was it the evening?
  20         A.   It must have been -- I can't remember.
  21         Q.   Were you on your cell phone?
  22         A.   Yes, I was.
  23         Q.   Where were you sitting?
  24         A.   In my office in my house.
  25         Q.   You have an office in your home?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 51 of 165




                                                                        50
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   Yes, I do.
   2         Q.   Do you remember if it was light outside?
   3         A.   Sorry?
   4         Q.   Do you remember if it was daylight outside?
   5         A.   I think it was.
   6         Q.   Where is your home office located?
   7         A.   Wow.   That's very private question.       But it's
   8    located in Saint Cloud, France, because I know there is
   9    an Saint Cloud US also.
  10         Q.   How do you spell that?
  11         A.   Saint Cloud.
  12         Q.   Makes it easier for us.       Is that close to
  13    Paris?
  14         A.   Yes, it is.    It's in between Paris and
  15    Versailles, west of Paris.       It's very nice.
  16         Q.   I'm sure it is.
  17         A.   You should come there.
  18         Q.   I would love to.    So it was daylight in Saint
  19    Cloud on June 27, 2018 when you spoke with Dr. Huber?
  20         A.   Yes.
  21         Q.   You signed your report on June 28, 2018?
  22         A.   Yes.
  23         Q.   How many hours did you spend on your report
  24    between the discussion you had with Dr. Huber and the
  25    time you signed your report?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 52 of 165




                                                                        51
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   I did work on the report between that, but not
   2    more than five or in between five and 10 hours.             Not --
   3    perhaps a little less.      I'm -- I don't remember because
   4    June is a hard month for professors because of all the
   5    work we have and but I remember having kept some time
   6    free for this report, a couple of days, but I wouldn't
   7    know how many hours precisely.
   8         Q.   What time of day was it when you signed your
   9    report?
  10         A.   Oh, I have no idea.
  11         Q.   Was it daylight?
  12         A.   I cannot tell you.
  13         Q.   So it's fair to say you did the majority of the
  14    work you performed on this report before you spoke with
  15    Dr. Huber?
  16         A.   Yes, it's fair to say this.      The majority of
  17    the work is not on this point for me.         The majority of
  18    the work is on French law.       I'm a French law expert.
  19    I'm not an expert of Qualcomm's practices.
  20         Q.   Did Dr. Huber tell you that any other holders
  21    of standard essential patents who made FRAND
  22    commitments to ETSI refused to offer licenses to
  23    baseband processor manufacturers for components?
  24              MR. EARNHARDT:    Again, you can refer to your
  25    report if you need to.      It's not a memory test.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 53 of 165




                                                                        52
                              Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                            8/16/2018

   1         A.    It's not exactly the wording he has used.         It's
   2    not the way the discussion went.         And the discussion
   3    went on a more -- how do you say -- positive perhaps
   4    line.     What he told me is that there is an established
   5    practice of negotiating set standard essential patent
   6    licenses for complete cellular devices -- complete
   7    cellular devices.
   8         Q.    Which -- oh sorry.     I didn't mean to cut you
   9    off.    I thought you were done.
  10         A.    Okay.   And he also told me that it is a
  11    long-standing practice and that it has been used in the
  12    mobile communication industry for a long time, but he
  13    didn't mention other companies who use it.          But what I
  14    understood from the conversation is that it's not only
  15    Qualcomm who has this practice.
  16         Q.    Did he identify any other holder of standard
  17    essential patents other than Qualcomm that has this
  18    practice?
  19         A.    I do not remember him identifying specifically
  20    another company, no.
  21         Q.    Did you ask him which other companies licensed
  22    according to Qualcomm's practice?
  23         A.    I did not.   I relied on him saying it's a
  24    long-standing practice in the industry.
  25         Q.    Did you ask him when that practice began?


                            For The Record, Inc.
               (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 54 of 165




                                                                      53
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   No, I did not.
   2         Q.   Did you ask him if the practice was the same
   3    for CDMA standards as for standards promulgated by
   4    ETSI?
   5         A.   No, I did not.
   6         Q.   Did you ask him if Ericsson licensed at the
   7    component level?
   8         A.   No.   I didn't ask him.
   9         Q.   Sitting here today, do you know whether
  10    Ericsson licensed at the component level?
  11         A.   I do not know whether Ericsson licenses at the
  12    component level, but what I know is that it's a -- this
  13    long-standing practice of licensing only at the device
  14    level is used the mobile communication industry
  15    including Ericsson.
  16         Q.   And you know that -- strike that.
  17              How do you know it includes Ericsson?
  18         A.   Well, I've done some expert reports for
  19    Ericsson and I -- well, I wasn't really asked to opine
  20    on these questions, but I remember that they agree that
  21    it is a long-standing practice of licensing at this
  22    device level.
  23              MR. EARNHARDT:    Yeah.   I just want to be
  24    careful that we --
  25              THE WITNESS:    But yeah.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 55 of 165




                                                                      54
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1              MR. EARNHARDT:    -- we don't ask her to disclose
   2    confidential information she may have learned having
   3    been employed as an expert by Ericsson.
   4         Q.   Do you know whether Ericsson has licensed
   5    Motorola at the component level?
   6         A.   I do not know.
   7         Q.   Do you know whether Ericsson licensed Qualcomm
   8    at the component level?
   9         A.   I do not know what kind of agreements they have
  10    between Qualcomm and Ericsson.
  11         Q.   Do you know whether Ericsson has licensed
  12    Alcatel-Lucent at the component level?
  13         A.   I do not know.
  14         Q.   Do you know whether Alcatel-Lucent has licensed
  15    Ericsson at the component level?
  16         A.   I do not know the practice of licensing by
  17    Ericsson.
  18         Q.   Do you know whether Motorola has licensed
  19    Ericsson at the component level?
  20         A.   No, I do not know.
  21         Q.   Do you know whether Motorola has licensed
  22    Qualcomm at the component level?
  23         A.   Again, I do not know.
  24         Q.   Do you know whether AT&T has licensed Qualcomm
  25    at the component level?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 56 of 165




                                                                      55
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   No, I do not know.
   2         Q.   Do you know whether Samsung has licensed
   3    Qualcomm at the component level?
   4         A.   I do not know but we could also draw a list of
   5    all the cases where license has not been at the
   6    component level.
   7         Q.   Do you know whether Qualcomm licensed Siemens
   8    at the component level?
   9         A.   I do not know.
  10         Q.   Do you know whether Qualcomm licensed VLSI at
  11    the component level?
  12         A.   Again, I do not know.
  13         Q.   You don't have any information regarding the
  14    existence or nonexistence of a practice of licensing at
  15    -- licensing at the component level other than the
  16    information provided to you by Dr. Huber and Qualcomm's
  17    lawyers.    Right?
  18         A.   I think there is a misunderstanding here.
  19    Dr. Huber did not say that there was never any
  20    licensing at the components level.        What he said is
  21    what I have written in my report.        There is an
  22    established practice of negotiating set licenses for
  23    complete cellular devices.       But an established practice
  24    does not mean entire full practice which would mean
  25    that any other practice would be rejected.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 57 of 165




                                                                         56
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   On what date did this practice become
   2    established?
   3         A.   I did not ask Dr. Huber.
   4         Q.   What percentage of holders of standard
   5    essential patents, in your view, would have to license
   6    at the component level in order to demonstrate that
   7    Dr. Huber is wrong?
   8              MR. EARNHARDT:    Objection.
   9         A.   This is not a question I can answer.        I'm an
  10    expert in French law.
  11         Q.   What did you understand Dr. Huber to mean when
  12    he told you there was a, quote, established practice?
  13         A.   I understood established as having started some
  14    time ago and being used by many actors.
  15         Q.   What is the latest date on which a practice
  16    could be established and still qualify as having been
  17    established some time ago with respect to licensing in
  18    mobile communications?
  19         A.   It's not possible to give a latest date.          An
  20    established practice needs to have been going on for
  21    some time, and I understood this practice has been
  22    going on for some time, but no date is specified and
  23    needs to be specified to establish an established
  24    practice.
  25         Q.   You say that you understand the practice has


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 58 of 165




                                                                      57
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    been going on for some time, what do you mean by "some
   2    time"?    How many years?
   3              MR. EARNHARDT:    And again, you can look at your
   4    report if you need to -- if you need to refresh your
   5    recollection.
   6         A.   Yes, I do need to refresh my recollection and I
   7    don't remember having given a number of years.
   8              MR. EARNHARDT:    He's asking you about the part
   9    of industry practice.
  10              MR. MATHESON:    You can stop coaching the
  11    witness any time.     My question is clear, it didn't
  12    refer to her report.      I referred to exactly the words
  13    she used.    So please, stop coaching, stop interrupting.
  14    She doesn't need your help, she's a very smart lady.
  15              MR. EARNHARDT:    I understand that.     But you're
  16    asking her --
  17              MR. MATHESON:    All right.    Please stop talking.
  18              MR. EARNHARDT:    I'm not going to stop talking.
  19    You're asking her to recall about --
  20              MR. MATHESON:    We're going to suspend this
  21    deposition if you keep referring to her report
  22    needlessly.    I didn't ask her anything about her
  23    report.    I asked her what she meant when she used the
  24    words "some time".
  25              MR. EARNHARDT:    And that is addressed in her


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 59 of 165




                                                                      58
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    report, Dan.     If you -- if you want her to --
   2              MR. MATHESON:    Stop coaching.
   3              MR. EARNHARDT:    I'm not --
   4              MR. MATHESON:    Let her answer the questions.
   5    All right.
   6              MR. EARNHARDT:    If the question is not about
   7    her report, it's not an appropriate question and if it
   8    is, it's not a memory test.
   9              MR. MATHESON:    Will you please read back the
  10    question.
  11              (The requested portion was read.)
  12         A.   Once again, I do not remember having given a
  13    specific number of years.       What I said that -- as I
  14    said before, I understand from my discussion with
  15    Bertram Huber that there is an established practice of
  16    negotiating set licenses for complete cellular devices.
  17    And a few lines after, I add that -- the fact that the
  18    long-standing practice of licensing only at the device
  19    level has been used since the mobile communications
  20    industry started, is strong evidence of the intention
  21    on the part of the ETSI IPR committee at the time of
  22    the policies's drafting to impose the ETSI FRAND
  23    commitment only at the device rather than at the
  24    component level.     So it's not directly an answer to
  25    your question but I think the element of time is here,


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 60 of 165




                                                                      59
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    since the mobile communications industry started.
   2         Q.   Okay.   About five minutes ago you said and I,
   3    quote, I understood this practice has been going on for
   4    some time.    What did you mean when you said "this
   5    practice has been going on for some time"?         How many
   6    years did you mean when you said "some time"?
   7         A.   When -- when I said some time, perhaps it's a
   8    language question.     I -- I didn't mean any amount of
   9    years.    I had in mind exactly what I have read, since
  10    the mobile communication industry started.
  11         Q.   When did the mobile communications industry
  12    start?
  13         A.   And this is precisely why I can't tell you for
  14    how many years because it's difficult for me.           I'm not
  15    an expert on mobile communication industry.          I myself,
  16    of course, use a cell phone and I sort of remember when
  17    it started but when exactly is it started for
  18    companies, that, I do not know.
  19         Q.   But you understand that the practice you're
  20    referring to started at the same time the mobile
  21    communications industry started.        Right?
  22         A.   Now I'm cautious that there's no
  23    misunderstanding.     What I understand is that this
  24    long-standing practice of licensing only at the device
  25    level has been used since, indeed, this industry


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 61 of 165




                                                                      60
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    started.
   2         Q.   When you say it has been used, you mean that
   3    some licensees have licensed only at the device level
   4    since the industry started.       Right?
   5         A.   This is not what I have written and this is not
   6    what I understood from Dr. Huber.
   7         Q.   You don't understand sitting here today that
   8    all holders of standard essential patents have licensed
   9    only at the device level since the industry started.
  10    Is that fair?
  11         A.   What I understood is that a majority has
  12    licensed only at the diverse -- at the device level.
  13         Q.   So sitting here today, it's your understanding
  14    that a majority of the holders of standard essential
  15    patents license only at the device level and do not
  16    license at the component level with respect to their
  17    standard essential patents.       Is that fair?
  18         A.   I have not said this and in your question here
  19    you add only.     I have not said this.     I have said that
  20    it's been a long-standing practice but this does not
  21    exclude completely the fact that in some situations you
  22    may deviate from a practice.       A long-standing and -- or
  23    an established practice does not need to be the only
  24    practice.
  25         Q.   Okay.   Well you said, quote, I understood that


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 62 of 165




                                                                       61
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    a majority has licensed only at the device level.
   2         A.   Did I say only?
   3         Q.   Yes.
   4         A.   Well, then I shouldn't have said only because
   5    what I mean is that this was the -- the main practice,
   6    not the sole practice.
   7         Q.   So you understand that a majority of the
   8    holders of standard essential patents license at the
   9    device level, but you don't know how many of those also
  10    license at the component level.         Is that fair?
  11         A.   Yes.   That is fair.
  12         Q.   Did you ask Dr. Huber whether the holders of
  13    standard essential patents who license at the device
  14    level also license at the component level?
  15         A.   I did not ask him because it was very clear in
  16    the discussion I had with him that there was an
  17    established practice which could, under French law,
  18    constitute a usage or established practice and that was
  19    sufficient.      So I wasn't -- my role is not to
  20    investigate on these points.       I'm not an expert in
  21    this.     And I rely on Dr. Huber's assertion that there
  22    is an established practice which started when the
  23    mobile communication industry started.         And I did not
  24    ask him how many times there have been deviations from
  25    this practice because it's not a matter of


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 63 of 165




                                                                      62
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    quantification of the deviations.        What is important is
   2    that there is a practice that started from the very
   3    beginning and it is largely followed and therefore it
   4    is -- well, it can be considered a usage.
   5         Q.   So if Dr. Huber were to call you tomorrow and
   6    change his assertion that there was an established
   7    practice which started when the mobile communication
   8    industry started, that would change your view regarding
   9    industry practice.     Right?
  10         A.   Regarding industry practice?      You mean if
  11    Dr. Huber called me and said what I've said is wrong,
  12    and in fact the practice is to license at the component
  13    level, I was completely wrong.       And then you ask me if
  14    this will change my view?       I think it would change my
  15    view if it completely changed his view, but it will
  16    change my view only on what constitutes industry
  17    practice.    And it will not change my view on other
  18    points which are more important that I developed in my
  19    report.
  20         Q.   Well, industry practice is relevant to
  21    understanding the intentions of parties to a contract
  22    in some circumstances.      Right?
  23         A.   In some circumstances it may be important.
  24         Q.   Where the language of a contract is ambiguous
  25    and the parties's intent cannot be ascertained solely


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 64 of 165




                                                                        63
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    from the language of the contract, industry practice
   2    can be important.     Is that fair?
   3         A.   Yes.   Industry practice and also all the
   4    elements.    And so it's only one among other elements
   5    that is important.     And it is only important when the
   6    language of the contract has some ambiguity.
   7         Q.   And the only information you have regarding
   8    industry practice with respect to licensing at the
   9    component level comes from Dr. Huber.         Right?
  10         A.   Yes, it does.
  11         Q.   I've never tried a case in French court.           If a
  12    French judge was attempting to interpret this contract,
  13    how would they go about it?       Would they take live
  14    testimony regarding industry practice, would they
  15    accept declarations, what's the normal course if a
  16    French judge is trying to resolve a dispute about the
  17    meaning of the ETSI IPR policy and needed to consider
  18    industry practice?
  19         A.   Well, I could sit here for a long and give you
  20    a French law class on procedure.        It's so different.
  21    You can't imagine, you would be surprised.         There are
  22    no experts, no testimony, no oral testimony.           The
  23    lawyers present their conclusion and then the French
  24    court will make his opinion and it's a written
  25    procedure and it's not comparable at all.         What I can


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 65 of 165




                                                                      64
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    say to be more precise is that the most important and
   2    foremost element would be the contract itself, and the
   3    terms of the contract.
   4         Q.   If a French judge felt the need to understand
   5    industry practice in the context of interpreting the
   6    ETSI IPR policy, the French judge wouldn't take any
   7    live testimony from witnesses.       Is that right?
   8         A.   I don't think he would.
   9         Q.   How old a French judge determine the
  10    credibility of Dr. Huber and a witness who said exactly
  11    the opposite with regard to the supposed practice of
  12    licensing at the component level?
  13         A.   Unfortunately I've never sat as a judge, and
  14    this is a tough question.       The only experience I have
  15    from my work is that the very same question can be
  16    asked as regards foreign law.       When parties have to
  17    bring the contents of foreign law, one party does --
  18    says something, the other party says the opposite and
  19    the judge has to decide by himself.
  20         Q.   But you don't have -- strike that.
  21              What Dr. Huber told you regarding the industry
  22    practice with respect to component level licensing,
  23    that was based on his observations during his time at
  24    ETSI, right?     Things that he saw?
  25         A.   He didn't tell me what was the basis, but it's


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 66 of 165




                                                                        65
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    not only things that he saw, perhaps it's also the way
   2    things have been negotiated and I don't -- I do not
   3    know what is the basis of his information.         All I know
   4    is that he's a credible expert, he has long experience
   5    and I've been told that I could trust him and it's not
   6    the core of -- once again, it's not the core of my
   7    opinion, not at all.
   8         Q.   Who told you you could trust Dr. Huber?
   9         A.   Well, actually it's implicit telling by
  10    organizing this call so that he will give me elements
  11    that I can put in my report on industry practice.           I
  12    mean, I couldn't imagine a Qualcomm's lawyers
  13    organizing this with somebody I could not trust.
  14         Q.   So you trusted Dr. Huber because Qualcomm's
  15    lawyers put you on the phone with him; is that right?
  16         A.   Because first of all, I know he is an expert on
  17    these questions and a credible expert who has long
  18    experience and also because it was choice of Qualcomm's
  19    lawyers who choose who to trust.
  20         Q.   Who is Carl Himes Rosenbrook?
  21         A.   I think he is the expert for the FTC.
  22         Q.   What did he offer an expert opinion on?
  23         A.   I think he disagrees with Dr. Huber.
  24         Q.   Do you think that Carl Himes Rosenbrook has any
  25    information relevant to the existence of a practice of


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 67 of 165




                                                                        66
                              Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                            8/16/2018

   1    component level licensing?
   2         A.    I have no idea of the kind of information he
   3    has.
   4         Q.    You have never spoken with Carl Himes
   5    Rosenbrook?
   6         A.    Never.
   7         Q.    Never read any reports he prepared?
   8         A.    I didn't read the -- the report at.
   9         Q.    Who is Roger Tolfrey?
  10         A.    I do not know.
  11         Q.    Do you know if he participated in ETSI?
  12         A.    I do not know.
  13         Q.    Do you know whether his employer offered to
  14    make licenses to its alleged standard essential patents
  15    available at the component level?
  16         A.    His employer?    Sorry, can you?
  17         Q.    Yeah.    Do you know if his employer?
  18         A.    Whose employer?
  19         Q.    Roger Tollbrooks -- I'm sorry.      Roger
  20    Tollfrey's?
  21         A.    But I don't know who -- who is the employer of
  22    this Roger.
  23         Q.    Who is George Graff?
  24         A.    I do not know.
  25         Q.    He was employed by Alcatel at one time.          Right?


                            For The Record, Inc.
               (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 68 of 165




                                                                      67
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   I do not know.
   2         Q.   He was also employed by SEI at one time.
   3    Right?
   4         A.   I do not know.
   5         Q.   Do you know whether SEI offered to make
   6    available licenses to its ETSI standard essential
   7    patents available at the component level?
   8         A.   I do not know.
   9         Q.   Have you ever met Dr. Huber in person?
  10         A.   Yes, I have.
  11         Q.   Was that in 2018?
  12         A.   No, it wasn't.
  13         Q.   Have you ever asked Dr. Huber how much money
  14    he's been paid by Qualcomm over the course of the year?
  15         A.   I would never ask such a question.       It's not in
  16    the French mentality.
  17         Q.   Isn't it relevant to your determination of his
  18    credibility?
  19         A.   Not at all.
  20         Q.   Do you know if Dr. Huber has ever been
  21    convicted of perjury?
  22         A.   What?
  23         Q.   Do you know if he's ever perjured himself?
  24         A.   No, I do not know.
  25         Q.   You have no idea one way or the other whether


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 69 of 165




                                                                      68
                              Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    Dr. Huber has ever made a false statement under oath?
   2         A.   I have no idea.
   3         Q.   That was not relevant to your determination of
   4    whether you should credit the representations Dr. Huber
   5    made to you in this matter.       Right?
   6         A.   I have no idea of this.
   7         Q.   Which companies -- strike that.
   8              How many people were involved in drafting the
   9    ETSI IPR policy that is relevant to your opinions in
  10    this matter?
  11         A.   That, I do not know.     I believe quite a lot
  12    because it's been -- well, I do not know.
  13         Q.   How many of those individuals have you spoken
  14    with in the course of reaching your opinions in this
  15    matter?
  16         A.   How many?
  17         Q.   Of those individuals --
  18         A.   Who drafted the policy?
  19         Q.   -- have you spoken with -- in the course of
  20    reaching your opinions in this matter, how many
  21    individuals involved in drafting the ETSI IPR policy
  22    have you spoken with?
  23         A.   Apart from Dr. Huber, I -- I have not.
  24         Q.   You have not spoken with anyone who was
  25    involved in drafting the ETSI IPR policy other than


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 70 of 165




                                                                      69
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    Dr. Huber.    Right?
   2         A.   I do not remember, so to my knowledge sitting
   3    here now, I would say that I have not.
   4         Q.   I'm not trying to trick you.      As far as I know,
   5    you've never.     Sitting here one way or the other, as
   6    far as you know?
   7         A.   Now I'm cautious because perhaps, you know -- I
   8    don't think -- as far as I know and as far as I
   9    remember, I have not.
  10         Q.   How long did it take to draft the ETSI IPR
  11    policy that is relevant to your opinions in this
  12    matter?
  13         A.   I do not know.
  14         Q.   How many meetings took place over the course of
  15    drafting the ETSI IPR policy that's relevant to your
  16    opinions in this matter?
  17         A.   I wasn't asked to look at that and I do know.
  18         Q.   Dr. Huber provided you no information regarding
  19    how many meetings were involved in drafting the ETSI
  20    IPR policy; is that right?
  21         A.   I don't remember having been provided with such
  22    information by Dr. Huber.
  23         Q.   One circumstance in which industry practice can
  24    be relevant to determining party's intent is if a
  25    dispute involves a question that is not able to be


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 71 of 165




                                                                      70
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    resolved based on the plain language of the contract.
   2    Right?
   3         A.   I think this is correct.
   4         Q.   And one circumstance in which a question might
   5    not be able to be resolved based on the plain language
   6    of the contract is if the parties to the contract had
   7    no meeting of the minds regarding the term.          Right?
   8              MR. EARNHARDT:    Object to the form.
   9         A.   And I did not understand.      Had no meaning?
  10         Q.   No meeting.    I will rephrase it.
  11              The important question in interpreting a
  12    contract under French law is the intent of the parties.
  13    Right?
  14         A.   This is right.
  15         Q.   The party's intent should be given effect
  16    regardless of the literal reading of the contractual
  17    terms.    Right?
  18              MR. EARNHARDT:    Object to the form.
  19         A.   This is not right.
  20         Q.   What would a French court upon French law do if
  21    the parties to a contract had not anticipated a
  22    particular circumstance would arise?        How would that
  23    court determine what the party's intent was?
  24         A.   Then he will have to interpret the intention of
  25    the parties.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 72 of 165




                                                                        71
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   The plain language of the contract might be
   2    relevant to that interpretation.        Right?
   3         A.   Definitely.    The plain language of the contract
   4    is very relevant.
   5         Q.   What if the parties never anticipated the plain
   6    language of the contract would apply to the unforeseen
   7    circumstance?
   8         A.   Then, as I said, there would be a question of
   9    interpretation of the intention of the parties.
  10         Q.   And what would form the basis to interpret the
  11    intention of the parties?
  12         A.   Under French law, to interpret the party's
  13    intention the judge has some freedom to look at a wide
  14    range of elements.      We have already mentioned industry
  15    practice.    We can also mention further discussions that
  16    the parties may have had, even subsequent to the
  17    contract.    And also other external elements.        Perhaps
  18    in order to better answer, it would be good to refer to
  19    the quote again of Benabent as regard interpretation of
  20    the contract.     Sorry, it takes me a little while to
  21    find it.    So it's on page 5.     And under French law
  22    contractual interpretation is done and I quote him now,
  23    in concreto, and we sometimes call it a subjective
  24    interpretation that is to say it was a search for the
  25    intent that the parties themselves may have had, and


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 73 of 165




                                                                      72
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    not in abstracto, by that which form by another
   2    reasonable person in the same situation.         And therefore
   3    when the judge has to search for the party's intent,
   4    the -- as I said in my report, the party's negotiation
   5    history is important.      And if it were an ordinary
   6    contract, the French court will, for instance, look at
   7    the pre-contractual documents, but it could also look
   8    at other documents to clarify the party's intent.           And
   9    this is well admitted by all authors.         I have quoted
  10    Benabent, I have quoted also Terre, Simler, Lequette.
  11    There's no discussion on this that the court may look
  12    at external elements, in the context of ETSI, he -- the
  13    court could look, for instance, at the general
  14    assembly, the decision of the committees, or other
  15    elements that it would consider relevant.
  16         Q.   When you say look at the general assembly, what
  17    are you referring to?
  18         A.   I'm referring and I think I quote them and I
  19    have them in the annex, there has been some minutes,
  20    summary minutes at least, of the general assembly and
  21    so this is typically the kind of elements that the
  22    courts, a French court, could look at.         And in my
  23    report on page 12, I mention it.        And that's also
  24    footnote 42 where I refer to them, where I say that
  25    ETSI's general assembly has repeatedly rejected


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 74 of 165




                                                                       73
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    proposals to impose prohibitions on particular
   2    practices.
   3         Q.   Other than the material you cite in footnote
   4    42, what other general assembly materials have you
   5    reviewed in connection with the opinion you offer in
   6    this matter?
   7         A.   General assembly materials?      I don't remember
   8    having reviewed other than these ones.         They're quite
   9    long minutes already.
  10         Q.   These minutes from 2003?
  11         A.   Are they all from 2003?       I'm not too sure about
  12    the date.    It's not obvious to understand with the
  13    references.
  14         Q.   And you never listed these materials relied
  15    upon.     Right?
  16         A.   Sorry?
  17         Q.   You never listed these in Exhibit-2, amongst
  18    the materials you relied upon?
  19              MR. EARNHARDT:    They're --
  20         A.   Yes, I did.    I did.   Look at the last part of
  21    other, I think these other materials --
  22         Q.   Those are the minutes, okay.      So other than
  23    these minutes, you can't recall reviewing any others
  24    that were relevant to the opinions you offer in this
  25    matter?


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 75 of 165




                                                                      74
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         A.   I can't recall and I didn't need to because
   2    this -- this was to show that under French law, it will
   3    be possible for a judge to refer to elements which are
   4    posterior to the contract making, to the first time
   5    when the policy was drafted, in order to interpret the
   6    policy.
   7         Q.   Now, the significance you ascribe to these
   8    minutes is that in these minutes ETSI rejected
   9    proposals that would have prohibited royalty free cross
  10    license, required grant backs of rights to
  11    improvements, and required licensing certain regions of
  12    the globe at different -- strike that.
  13              I'm having trouble interpreting your footnote
  14    here.     So one importance you ascribe to these minutes
  15    is that they contain an indication that in 2003, ETSI
  16    rejected a proposal that would have prohibited royalty
  17    free cross licenses.       Right?
  18         A.   Well, I quoted this minutes on this part, yes.
  19         Q.   Okay.   And another importance you ascribe to
  20    these minutes is that in 2003, ETSI rejected a proposal
  21    that would have required grant backs of rights to
  22    improvements.     Right?
  23         A.   I'm -- I'm not too convenient with the
  24    expression the importance I ascribe.        I don't ascribe
  25    importance as such to these precise elements.           And it's


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 76 of 165




                                                                        75
                              Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                            8/16/2018

   1    more important to look at the sentence in the plain
   2    text which says that the general assembly of ETSI has
   3    rejected, repeatedly, proposers to impose prohibitions
   4    on particular practices.       And I quote this and there
   5    may be others.      I haven't reviewed everything, but I
   6    quote this as examples of the fact that ETSI general
   7    assembly is reluctant to impose prohibitions on
   8    particular practices.
   9         Q.    So one practice that ETSI rejected a proposal
  10    to prohibit is royalty free cross licensing.          Right?
  11         A.    I mean, you are taking this from the footnote.
  12    Yes.
  13         Q.    Another proposal ETSI rejected would have
  14    required grant backs of rights to improvements.             Right?
  15         A.    Yes.   That is what is written.
  16         Q.    And a third proposal that ETSI rejected would
  17    have prohibited licensing certain regions of the globe
  18    at different rates from those charged from other
  19    regions.     Right?
  20         A.    That is written in the footnote.
  21         Q.    Other than these three practices, which
  22    proposals to impose prohibitions has ETSI's general
  23    assembly rejected?
  24         A.    I do not know of all the proposals that have
  25    been rejected.      Having looked at these minutes and only


                            For The Record, Inc.
               (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 77 of 165




                                                                        76
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                           8/16/2018

   1    at these minutes, I remember that there has been
   2    discussion on the clause 6.1 and trying to clarify what
   3    the FRAND commitment is and what it means.         And I
   4    remember, but if you want me to send more I will need
   5    to look at the minutes.      That these discussions were
   6    quite long, there were diverging views and finally the
   7    language was not changed.       What I want to say when I
   8    quote this is that's ETSI's general assembly has
   9    repeatedly refused to impose prohibition on particular
  10    practices because it's not the purpose of ETSI to do
  11    that.
  12         Q.   It's not the purpose of ETSI to prohibit
  13    particular practices.      Is that the opinion you're
  14    expressing in this matter?
  15         A.   Well, to impose new prohibition on particular
  16    practices.    The purpose of ETSI, and it's not my
  17    opinion, it's what is said in the ETSI policy.           It's
  18    clearly stated in annex 6 clause 3, the policy
  19    objectives of ETSI.      And I can read it.     ETSI's
  20    objective is to create standards and technical
  21    specifications that are based on solutions which best
  22    meet technical objectives of the European
  23    telecommunications sector as defined by the general
  24    assembly.    In order to further this objective, the ETSI
  25    policy seeks to reduce the risk to ETSI, members and


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 78 of 165




                                                                      77
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    others applying ETSI standards and technical
   2    specifications that investment in the preparation,
   3    adoption, and application of standards could be wasted
   4    as a result of an essential IPR being unavailable.          In
   5    achieving these objectives, and I think this is
   6    important, the ETSI IPR policy seeks a balance between
   7    the needs of standardization for public use in the
   8    field of telecommunications and the rights of the
   9    owners of IPRs.
  10              And then you have 3.2, IPR holders whether
  11    members of ETSI and their affiliates or third parties,
  12    should be adequately and fairly rewarded for the use of
  13    their IPRs.
  14              THE REPORTER:    Should be?
  15              THE INTERPRETER:    Adequately.
  16         A.   Sorry for my pronunciation.
  17              Reward -- should be rewarded for the use of
  18    their IPRs in the implementation of standards and
  19    technical specifications.
  20              The purpose of ETSI is not to interfere with
  21    the commercial terms of the parties.        When I mean
  22    parties, I mean parties to a license contract.
  23         Q.   So are these minutes you cite here in footnote
  24    42 among the pre-contract documents that a court might
  25    consider when attempting to construe the ETSI IPR


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 79 of 165




                                                                      78
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    policy?
   2         A.   I don't think they are pre-contractual, I would
   3    say that they come after.
   4         Q.   Which pre-contractual documents have you
   5    reviewed that a court would consider relevant when
   6    construing the ETSI IPR policy?
   7         A.   What do you mean by pre-contractual documents?
   8    That will be before the ETSI policy is drafted?
   9         Q.   What is a pre-contractual document as you used
  10    the term?
  11         A.   A pre-contractual document in the normal
  12    contract setting, is usually a document that may be
  13    used in pre-contractual negotiations between the
  14    parties.    So you may have discussions, you make change
  15    letters before the contract, and all this will be
  16    pre-contractual.     Once the contract is signed, you are
  17    in the contractual phase.       Now with ETSI, things are
  18    slightly different.      It's not a typical contract
  19    between two private parties that is negotiated between
  20    two parties.     So things are different and I think what
  21    is most relevant and what the judge will take into
  22    account is what has been said subsequently to the
  23    drafting of the policy and the fact that the policy has
  24    not been changed or that it has been changed by the
  25    general assembly is, of course, very relevant.          So it's


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 80 of 165




                                                                      79
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    not pre-contractual in the sense that the policy had
   2    been already established.
   3         Q.   So you haven't reviewed any pre-contractual
   4    documents related to the ETSI IPR policy; is that
   5    right?
   6         A.   I didn't know -- I didn't need to review these
   7    pre-contractual documents.
   8         Q.   So the answer is no, you have not reviewed any
   9    pre-contractual documents relevant to the IPR?
  10         A.   To my knowledge I have not, no.
  11         Q.   And the only post contractual documents you've
  12    reviewed relevant to ETSI's IPR policy are the minutes
  13    noted in footnote 42; is that right?
  14         A.   I think you are right, yes.      I don't remember
  15    any other documents relating to ETSI's drafting of IPR
  16    policy.
  17         Q.   And nothing in the documents cited in footnote
  18    42 is relevant to the practice of licensing essential
  19    -- standard essential patents at the component level.
  20    Is that fair?
  21              MR. EARNHARDT:    Object to form.
  22         A.   This is not the way I would put it.        Everything
  23    is relevant.     Everything is relevant to what I am
  24    trying to explain.     And what I am trying to explain and
  25    I repeat it is that the general assembly is very


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 81 of 165




                                                                      80
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    reluctant and rejected proposals to impose prohibitions
   2    on particular practices.      One of these prohibition
   3    would be to prohibit the practice of granting licenses
   4    at the device level.      Or, in other words, impose a
   5    practice of granting licenses only at a component
   6    level.    This is the kind of thing that obviously -- and
   7    this reverts from these elements that I have reviewed,
   8    the general assembly would be very reluctant to do and
   9    has not done to my knowledge.
  10         Q.   In the meeting minutes you cite in footnote 42,
  11    did anyone propose that ETSI should require a practice
  12    of granting licenses at the component level?
  13         A.   I don't know if you have seen these minutes.
  14    Each of them is a couple of pages long, they are very
  15    dense.    I would need to review them all over again to
  16    give you the answer.
  17         Q.   So as far as -- sorry.
  18              (Speaking at the same time.)
  19         Q.   As far as you can recall, there is no
  20    discussion in these meeting minutes you refer to in
  21    footnote 42?
  22         A.   I wouldn't -- I wouldn't even say that.
  23              MR. EARNHARDT:    Just don't talk over each
  24    other.    Let him finish the question --
  25              THE WITNESS:    Sorry.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 82 of 165




                                                                         81
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1              MR. EARNHARDT:    -- before you start.
   2              THE WITNESS:    Sorry.
   3         Q.   So as far as you can recall sitting here today,
   4    nothing in those meeting minutes is relevant to a
   5    proposal - strike that.
   6              As far as you can recall sitting here today,
   7    these meeting minutes do not explicitly address a
   8    proposal to require licensing at component level.           Is
   9    that fair?
  10         A.   I cannot say that.     I do not recall well
  11    enough.    I remember it's long, it's technical, and I
  12    remember that I skipped some parts which did not seem
  13    relevant, so I cannot tell you whether or not this was
  14    in the minutes.
  15         Q.   So you don't know one way or the other if these
  16    meetings minutes explicitly address a proposal to
  17    require licensing at the component level.         Is that
  18    fair?
  19         A.   What I know from what I remember is that it was
  20    not the main and foremost topic of one of these minutes
  21    because I think I would then remember that.
  22         Q.   Do you know if the general assembly of ETSI has
  23    ever explicitly addressed a proposal to require
  24    licensing at the component level?
  25         A.   I do not know.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 83 of 165




                                                                      82
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1              MR. EARNHARDT:    Is now a good time for another
   2    short break?
   3              MR. MATHESON:    Sure.
   4              THE VIDEOGRAPHER:     We will go off the record.
   5    The time is 11:21.
   6              (A recess was taken.)
   7              THE VIDEOGRAPHER:     On the record.    The time is
   8    11:36.
   9    BY MR. MATHESON:
  10         Q.   So in a disagreement over the intent of the
  11    parties cannot be resolved solely based on the clear
  12    and unambiguous language, external sources can be
  13    helpful in discerning the intent of the parties, right?
  14         A.   This is what I have written, yes.
  15         Q.   One such external source can be the content to
  16    pre-contractual negotiations?
  17         A.   Yes, indeed.
  18         Q.   And one external source could be the history of
  19    the parties' negotiations?
  20         A.   It should be the same as the content of the
  21    pre-contractual negotiations, so, yes.
  22         Q.   And another source would be the pre-contractual
  23    documents, right?
  24         A.   Yes, again.
  25         Q.   You didn't examine any pre-contractual


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 84 of 165




                                                                      83
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    documents to reach the opinions you offer in this
   2    matter, right?
   3         A.   Yes.   This is right.
   4         Q.   The only information you have regarding the
   5    history of the parties' pre-contractual negotiations
   6    comes from your discussion with Dr. Huber; is that
   7    right?
   8         A.   I do not even remember my discussions with
   9    Dr. Huber on the history of the pre-contractual
  10    negotiations.     I didn't consider this was important in
  11    this matter.
  12         Q.   So you did not undertake to investigate in any
  13    fashion the history of the parties' pre-contractual
  14    negotiations in reaching the conclusions you offer in
  15    your report, right?
  16         A.   I thought it was more important to have a look
  17    at the discussions as a general assembly and what I've
  18    mentioned before and we've discussed that before.
  19         Q.   And as we discussed before, the general
  20    assembly materials you reviewed are not a history of
  21    the parties' pre-contractual negotiations, right?
  22         A.   I don't remember that they are a history of the
  23    parties' pre-contractual negotiation because it took
  24    place after.
  25         Q.   So you don't have any information regarding the


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 85 of 165




                                                                      84
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    history of the parties' pre-contractual negotiations
   2    with respect to ETSI's IPR policy; is that right?
   3              MR. EARNHARDT:    Object to the form.
   4         A.   I didn't need it.
   5         Q.   So is the answer to the question --
   6         A.   Yes.   The answer is I do not have reviewed any
   7    documents regarding the pre-contractual negotiations.
   8         Q.   You did not undertake to investigate in any
   9    fashion the history of the parties' pre-contractual
  10    negotiation with respect to ETSI's IPR policy; is that
  11    right?
  12              MR. EARNHARDT:    Object to the form.
  13         A.   I think that I have answered already the
  14    question.    It did not -- it was not relevant so I did
  15    not examine the parties' pre-contractual negotiation
  16    prior to the drafting of the ETSI policy.
  17         Q.   Now in an ordinary contractual setting if a
  18    French court felt the need to interpret contractual
  19    provisions based on external sources, it might rely on
  20    publicity documents, right?
  21         A.   That's one of the elements that are quoted in
  22    the quote of Benabent, I think.
  23         Q.   What does publicity documents mean in the that
  24    context?
  25         A.   Well, in the context of ETSI, I don't think it


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 86 of 165




                                                                      85
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    means anything.     What is meant here and it's part of
   2    the, quote, that's why I haven't distorted the, quote,
   3    but what is meant by publicity document is if you are a
   4    company which sells products and you make publicity as
   5    regard certain qualities of the products, you may be
   6    bound then to sell the products in the -- conforming
   7    with what you have advertised.
   8         Q.   But there aren't any publicity documents as
   9    used in that sense that are relevant to the
  10    interpretation of ETSI's IPR policy; is that right?
  11         A.   Well, I cannot think of any and, once again,
  12    it's here because it's part of the quote.
  13         Q.   So you've reached the opinion in this matter
  14    that paragraph 6.1 of ETSI's IPR policy contains clear
  15    and unambiguous language regarding Qualcomm's
  16    obligation, or lack of obligation, to license at the
  17    components level, right?
  18         A.   I reached the opinion that part of 6.1 is
  19    clear.    The language is not ambiguous and, therefore,
  20    there is no need to interpret and this is the
  21    conclusion I've reached.
  22         Q.   And the language that is clear is the
  23    definition of manufacturer and the definition of
  24    equipment; is that right?
  25         A.   I think the language that is clear goes beyond


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 87 of 165




                                                                      86
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    just the definition because the definitions are not in
   2    paragraph 6, it's in paragraph 15, so I reached the
   3    conclusion that it's clear and not ambiguous as
   4    regarding not only the definitions but also what is
   5    said in paragraph 6.1 regarding the extent.
   6         Q.   So just so we're clear you have reached the
   7    opinion that paragraph 6.1 is clear and unambiguous
   8    that holders of essential IPRs shall grant licenses at
   9    least to the extent that licensees can, quote,
  10    manufacture, including the right to make or have made
  11    customized components and subsystems for the
  12    licensees's own design for use in manufacture.          I'm
  13    going to end there.
  14              So that is -- it's clear that the ETSI IPR
  15    policy imposes at least that obligation; is that right?
  16         A.   Yes.   I think I can say that is right, yeah.
  17         Q.   And the definition of manufacture is clear and
  18    manufacture means, quote, manufacture shall mean
  19    production of equipment.      Right?
  20         A.   That is right.
  21         Q.   The definition of equipment is unambiguous and
  22    equipment means, quote, equipment shall mean any system
  23    or device fully conforming to the standard.          Right?
  24         A.   Yes.   Right.
  25         Q.   Nowhere in the text of the ETSI IPR policy do


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 88 of 165




                                                                      87
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    they define, quote, fully conforming to the standard.
   2    Right?
   3         A.   That is -- if it was it will be in the
   4    definitions and it's not in the definitions.
   5         Q.   So nowhere in the text of the ETSI IPR policy
   6    is a definition provided of, quote, fully conforming to
   7    the standards.     Is that fair?
   8         A.   I think it is fair but I would need to review
   9    the whole text to be completely satisfied but I think
  10    since it's not in the definition, we can take it as
  11    such.
  12         Q.   And on page 11 of your report, the first full
  13    paragraph beginning with the italics, you state, quote,
  14    I have been informed that the drafters of the ETSI IPR
  15    policy also understood that only complete devices
  16    satisfied the criterion of, quote, system or device
  17    fully conforming to the standard, end quote.
  18         A.   Yes.
  19         Q.   You were informed of that by Dr. Huber, right?
  20         A.   Yes.
  21         Q.   He didn't tell you the identities of the
  22    drafters of the ETSI IPR policy that are referred to in
  23    that sentence, did he?
  24         A.   No, he did not.
  25         Q.   You did not ask any other individual involved


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 89 of 165




                                                                       88
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                           8/16/2018

   1    in drafting the ETSI IPR policy whether they shared the
   2    understanding that Dr. Huber represented to you that
   3    they had; is that right?
   4          A.   This is right.   I think we have discussed this
   5    already previously and I told you that I relied
   6    exclusively on Dr. Huber's opinion and explanations to
   7    me.
   8          Q.   So Dr. Huber's explanations to you were
   9    necessary for you to understand the definition of
  10    equipment contained in the ETSI IPR policy, right?
  11               MR. EARNHARDT:   Object to the form.
  12          A.   Dr. Huber's was -- rather the definition of
  13    equipment is clear, it's in the definitions and the
  14    clear.     It's what is fully conforming to the standards
  15    is not defined and for this I needed the explanation of
  16    Dr. Huber, and what I understood from what he explained
  17    to me is that a main component cannot be considered as
  18    fully conforming to the standard and that it was
  19    intention of the policy drafters, that system or device
  20    fully conforming to the standards referred only to
  21    complete systems or devices.       That is to say cellular
  22    handset, for instance.
  23          Q.   So the key to understanding Qualcomm's
  24    obligation, if any, to offer FRAND licenses, is to
  25    understand the meaning of system or device fully


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 90 of 165




                                                                       89
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                           8/16/2018

   1    conforming to the standard, right?
   2          A.   No.   I think the key to understand Qualcomm's
   3    obligation is to go back to the contract and the words
   4    of the contract and the contract, in fact, is the ETSI
   5    rules of procedure, so the key to understanding it is
   6    both Article 6 and the definitions that are in Article
   7    15.
   8          Q.   And the key to understanding the definition of
   9    equipment is to understand what is the meaning of a
  10    system or device fully conforming to the standard,
  11    right?
  12          A.   I -- I wouldn't say that.     I think you will --
  13    it skips one important step.       When you read the
  14    definition of equipment, it says any system or device.
  15    It doesn't say any system or device or component fully
  16    conforming to a standard.       And I understood that a
  17    components could not be fully conforming to a standard.
  18    So the key to understanding the words and the
  19    obligations implied by the contract is to look at the
  20    words of the contract, and particularly Article 15.4,
  21    which defines equipment, by referring to system or
  22    device.
  23               Under French law, if a word is not in the
  24    contract and the judge adds a word, while it was not in
  25    the contract, it will be distorting the parties'


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 91 of 165




                                                                      90
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    intention, and then he would incur being quashed by the
   2    cour de cassation for having distorted the parties'
   3    intent.    A judge is not allowed to add a missing word
   4    which would then change the meaning of the contract.
   5    And I think that we can not add the word component in
   6    the definition of equipment.
   7         Q.   The word device does not include component as
   8    used in the definition, right?
   9         A.   Can you say that again please, the word.
  10         Q.   So the word component does not appear in the
  11    definition of equipment, does it?
  12         A.   No, it does not.
  13         Q.   So your opinion --
  14         A.   Yes.
  15         Q.   -- regarding definition of equipment is based
  16    on the proposition that a device does not include --
  17    strike that.
  18              Your understanding of the word equipment, on
  19    which your opinion offered in this report is based, is
  20    premised on the proposition that the word device does
  21    not include components; is that right?
  22              MR. EARNHARDT:    Object to the form.
  23         A.   This is not fact.     A device includes several
  24    components.      I couldn't say that.    But a component is
  25    not fully conforming to a standard.        Equipment shall


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 92 of 165




                                                                      91
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    mean any system or device fully conforming to a
   2    standard.    So it has to be a system or a device to be
   3    qualified as an equipment.       That's my opinion.
   4         Q.   And a baseband processor is not a device fully
   5    conforming to the standard, right?
   6         A.   That is my opinion.
   7         Q.   And that's based on what Dr. Huber told you,
   8    right?
   9              MR. EARNHARDT:    Object to the form.      Misstates
  10    her prior testimony.
  11         A.   Well, it is based, once again, on the
  12    definition of equipment.      Is a baseband processor a
  13    system, is it a device by itself fully and conforming
  14    to the standard.
  15         Q.   Is a baseband processor a system fully
  16    conforming to a standard?
  17         A.   In my opinion, but I'm not an expert of this
  18    question, but what I understood is that it is not and
  19    that it is a component.
  20         Q.   And you understood that a baseband processor is
  21    not a system fully conforming to a standard because of
  22    what Dr. Huber told you, right?
  23         A.   It's not -- it's not because of what Dr. Huber
  24    told me, it's just a matter of definition of words.          A
  25    component is an element of something wider which is a


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 93 of 165




                                                                      92
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    system or a device.
   2         Q.   Component is not defined in the ETSI IPR
   3    policy, is it?
   4         A.   It is not defined, you're right.
   5         Q.   You believe that a component is necessarily
   6    different from a device, as the term device is used in
   7    the ETSI IPR policy, right?
   8         A.   Yes, I do.   And perhaps here it's a question of
   9    interpretation but a component is one part of a bigger
  10    element, of a bigger offer system or device.
  11         Q.   And you believe that a component is necessarily
  12    different from a system as the term system is used in
  13    the ETSI IPR policy, right?
  14         A.   Yes, I believe that.
  15         Q.   What's the definition of system in the ETSI IPR
  16    policy?
  17         A.   I do not remember having seen a definition of a
  18    system in the IPR policy, therefore, I think we should
  19    stick to the usual definition.
  20         Q.   What's the usual definition of a system as it's
  21    used in the IPR policy?
  22         A.   I'm not an expert -- not defined the IPR
  23    policy, so I think that the normal, the plain language
  24    and the plain normal definition of system here will be
  25    used and a system is precisely something which puts


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 94 of 165




                                                                      93
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    together different elements.       It's not just one
   2    component is not a system.
   3         Q.   Are there different elements that are put
   4    together in a baseband processor?
   5         A.   That I'm not too sure how baseband processors
   6    are constituted but -- and it's in my report and we
   7    already have discussed this, it's on page two of my
   8    report.    The FTC takes the position that ETSI FRAND
   9    commitments creates an obligation to grant licenses to
  10    the manufacturers of baseband processors, i.e., to
  11    grant licenses -- licenses at the component level.
  12         Q.   But you're the one who said that a baseband
  13    processor is the component level, right?         The FTC never
  14    said in its complaint that a baseband processor is a
  15    component, did it?
  16              MR. EARNHARDT:    Object to form.
  17         A.   I haven't read the whole complaint of the FTC,
  18    and I don't think I'm the only one to say that a
  19    baseband processor is not a system or is not a device
  20    fully conforming to a standard.
  21         Q.   Do you know what a system on a chip is?
  22         A.   I'm not an expert of these questions.
  23         Q.   Are you aware that some baseband processors
  24    referred to as a system on a chip?
  25         A.   I am not aware of this.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 95 of 165




                                                                      94
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   Are you aware that a system on a chip combines
   2    an application to specific integrated circuit --
   3    application integrated circuit and a baseband
   4    processor?
   5         A.   No, I'm not aware of this but I stick to the
   6    definition of an equipment which means not only a
   7    system but a system fully conforming to a standard.
   8         Q.   Did you ask Dr. Huber whether a system on a
   9    chip is capable of fully conforming to the standard, as
  10    that term is used, in the ETSI IPR policy?
  11         A.   I haven't asked this precise question to
  12    Dr. Huber, and I have in my report the account for what
  13    I have been informed.      And I understood that only
  14    complete devices satisfy the criterion of system of
  15    device fully conforming to the standard.
  16         Q.   Now a handset is a complete device that fully
  17    conforms to a standard, right?
  18         A.   A handset, yes.
  19         Q.   Other than an application specific integrated
  20    circuit, what other parts of a handset are necessary to
  21    fully conform to the standard, as that term is used, in
  22    the ETSI IPR policy?
  23         A.   Listen, I'm sorry.     I'm an expert in French
  24    contract law and this is going beyond my sphere of
  25    competence.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 96 of 165




                                                                      95
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1         Q.   Is a touch screen necessary to fully conform to
   2    a standard?
   3         A.   A touch screen on the handset?
   4         Q.   Yes.   Is a handset required to possess a touch
   5    screen to fully conform to the standard?
   6         A.   I do not know.
   7         Q.   Is a handset required to possess a keyboard to
   8    fully conform to the standard?
   9         A.   That, again, I do not know.
  10         Q.   Is a handset required to possess a camera to
  11    fully conform to the standard?
  12         A.   I will do the same answer, I do not know.
  13         Q.   Is a handset required to possess a battery to
  14    fully conform to the standard?
  15         A.   I do not know.
  16         Q.   Can you identify any element of a handset,
  17    apart from an application specific integrated circuit,
  18    which is necessary to conform to a standard?
  19         A.   I think I've told you before, I'm not -- I have
  20    not been asked to give expertise on these questions,
  21    which are technical and which go far beyond French
  22    contract law.
  23         Q.   What is infrastructure equipment?
  24         A.   Isn't it defined?     It's not defined in the ETSI
  25    rules of procedure and I prefer not to attempt to give


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 97 of 165




                                                                       96
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    a definition.
   2         Q.   The second sentence of paragraph, first full
   3    paragraph on page 11 states, "Dr. Bertram Huber
   4    explained to me that it was the intention of the ETSI
   5    IPR policy drafters that, quote, system or device fully
   6    conforming to the standard referred only to complete
   7    systems or devices such as cellular handsets or
   8    infrastructure."     Did I read that, right?
   9         A.   Yes.
  10         Q.   What is infrastructure as you used it in that
  11    sentence of your report?
  12         A.   I understood it as something more complex than
  13    handset but I can't define it precisely.
  14         Q.   Do you know what a base station is?
  15         A.   Yes.
  16         Q.   Do you know if a base station includes an
  17    application specific integrated circuit?
  18         A.   I'm not sure.
  19         Q.   What is a base station?
  20         A.   What would be the French translation so that
  21    I'm sure I -- it is.
  22              THE INTERPRETER:    I don't know.     I'm not -- I
  23    don't want to venture a guess on that.         Let me see if I
  24    can find something.
  25              MR. EARNHARDT:    Can you say the two words, base


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 98 of 165




                                                                       97
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                           8/16/2018

   1    and station in French?
   2               THE INTERPRETER:   Yes.
   3               (Words spoken in French by the interpreter).
   4               THE WITNESS:   Yes, but it's not stanchion
   5    device.    I don't think so.     So I want to make sure.
   6               THE INTERPRETER:   Would that be equivalent,
   7    wireless base station?      Let me see what -- now I cannot
   8    see the screen, my screen to see what it says here.
   9          Q.   Well, let's try to get beyond the translation
  10    issue.     What pieces of hardware are you aware of that
  11    constitute infrastructure, as you used it in that
  12    sentence of your report?
  13          A.   I'm -- I don't want to get into this
  14    discussion.    I don't think I was hired to give
  15    technical explanation and I am not prepared for this.
  16          Q.   What did you mean by the word infrastructure?
  17          A.   As I said before, I meant something which is
  18    not just a mobile phone, something more complex and so
  19    -- but I had no -- I don't think we discussed with
  20    Bertram Huber exactly the meaning of infrastructure and
  21    I don't think it changes the meaning of what I wanted
  22    to say, which is that the main component of, for
  23    instance, a hand phone, is not a system or device fully
  24    conforming to the standard, that's what I concentrated
  25    on.   And it's even more true with an infrastructure


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 99 of 165




                                                                      98
                             Fauvarque-Cosson
 FTC v. Qualcomm, Inc.                                          8/16/2018

   1    because infrastructure, if you take it in the common
   2    sense, an infrastructure cannot be made of just one
   3    component.    That's -- that was actually plain meaning
   4    of current language.
   5         Q.   So it's your view that a single baseband
   6    processor cannot constitute infrastructure as you've
   7    used it in that sentence; is that right?
   8         A.   I've told you before that I don't want to give
   9    an expertise on what baseband processor can or cannot
  10    constitute.    It goes beyond my sphere of expertise and
  11    I am not prepared to answer that question.
  12         Q.   What did you do to assess the credibility of
  13    Dr. Huber's representation to you that a baseband
  14    processor cannot constitute infrastructure?
  15         A.   I don't remember having written this and I
  16    don't remember during the discussion Dr. Huber saying
  17    this in the precise words that you are using now, and
  18    had he done so, I will have relied on his expertise.
  19    You're asking me what I did to assess the credibility
  20    of what he told me, but he is the expert on these
  21    questions, I am not.      And I am not asked to assess the
  22    credibility of what Dr. Huber tells me.         This would be
  23    ridiculous.    I have no expertise for this.
  24         Q.   What expert opinion did Dr. Huber convey to you
  25    when you say you are not able to assess the credibility


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 100 of 165




                                                                         99
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    of what he tells you?
    2        A.   What expert opinion did he convey to me?           I
    3    mean, he -- I think in my report you have here the
    4    express opinion he give me.      What else do you mean by
    5    this question?    I'm not sure I understand.
    6        Q.   Dr. Huber told you things he heard when the
    7    ETSI IPR policy was being drafted, among other things,
    8    fair?
    9        A.   Things he heard or I don't know where he took
   10    this information from.      I understand that you are sort
   11    of questioning the legitimacy of Dr. Huber's opinion
   12    but that's not a matter for me to take position on.
   13    I've already told you that I trusted what Bertram Huber
   14    has told me, that I used it in my report and that I'm
   15    not as an expert on French law supports, nor asked to
   16    check the voracity of what Dr. Huber told me.
   17        Q.   So you said in that answer that I'm questioning
   18    Dr. Huber's opinion.     What do you mean by his opinion?
   19        A.   I said that repeatedly.       You ask me what I have
   20    been doing to check what Dr. Huber told me.         I'm am not
   21    saying by opinion that he's -- an opinion -- well,
   22    opinion is ambiguous.     So I should rather say what
   23    Dr. Huber told me.
   24        Q.   Well, he told you things -- strike that.
   25             Dr. Huber told you the conclusions he reached


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 101 of 165




                                                                      100
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    based on his experience at ETSI, right?
    2        A.   I don't know if it's the conclusions he
    3    reached.    I took it more as really a consta, really
    4    something that he told me as a fact, it's not a
    5    conclusion he reached.
    6        Q.   So you said constant, right, you took it as a
    7    constant?
    8             THE INTERPRETER:     No, C-O-N-S-T-A-T [sic], an
    9    observation.
   10        A.   A factual observation rather than an opinion.
   11    There is no subjective element, that's what I meant.
   12        Q.   Okay.   So Dr. Huber conveyed to you factual
   13    observations; is that fair?
   14        A.   That's how I took it, rather than opinion.
   15        Q.   So your opinion is predicated on Dr. Huber's
   16    factual obligations?
   17        A.   No.
   18             MR. EARNHARDT:     Object to the form.     Object to
   19    the form.
   20        A.   No. This is not fair?      No.   My opinion is on
   21    French contract law and essentially my opinion is that
   22    when the terms of the contract are plain and clear,
   23    there should be no interpretation because there need
   24    not be, and it goes even further than that under French
   25    law, and this was before in case law and it is now


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 102 of 165




                                                                      101
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    clarified, if a judge distorts the parties' intention
    2    and adding a word in a contract may amount to
    3    distortion, then he incurs being quashed by the cour de
    4    cassation because he is denaturer, that's the word we
    5    use, denaturer.    He is violating, in a way, the
    6    parties' intention, so denaturer the contract.
    7        Q.   So you've reached the opinion that the language
    8    of the ETSI IPR policy is plain and clear, right?
    9        A.   Well, not all the language but on the issues
   10    that we are discussing now, I've reached the opinion
   11    that the slang is plain and clear.
   12        Q.   What if the word equipment was not defined in
   13    the ETSI IPR policy, would you still have the view that
   14    the language was plain and clear?
   15             MR. EARNHARDT:     Object to the form.
   16        A.   You are asking me to form an hypothesis and I
   17    haven't reflected upon this.       It is defined so it's
   18    important to note that the word equipment is defined.
   19    Now what would it be had it not been defined, I don't
   20    know.
   21        Q.   So if not for the definition of the word
   22    equipment in the ETSI IPR policy, you don't have a view
   23    regarding whether or not the language is unambiguous
   24    with respect to the obligation, or lack of obligation,
   25    to license at the component level; is that fair?


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 103 of 165




                                                                          102
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        A.   It's not exactly the way I would put it.           If
    2    the word equipment had not been defined, and again, you
    3    ask me to reflect on a hypothetical, and I find it
    4    pretty uncomfortable because, of course, I haven't
    5    reflected upon this hypothesis, but then a judge will
    6    turn to the normal meaning of equipment, to the plain
    7    everyday meaning.     And in an everyday meaning, an
    8    equipment is something which normally is not -- well,
    9    it's -- I don't know how to define equipment in a plain
   10    meaning but you understand that it's not just one
   11    little piece of something.
   12             So I'm not sure it will change much, but again,
   13    it's a hypothetical and I don't really want to
   14    extrapolate.
   15        Q.   Is a toothpick a piece of equipment?
   16        A.   Sorry?
   17        Q.   Is a toothpick a piece of equipment?
   18             THE INTERPRETER:     Core-dent.
   19        A.   A piece of equipment.      So is it an equipment,
   20    you mean?
   21        Q.   Yes.    Is it an equipment?
   22        A.   Well, in French we have the word equipement, we
   23    usually use it when it comes to being really well
   24    prepared.   You take all your equipment, you take
   25    everything with you, taking your cure-dent would not


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 104 of 165




                                                                      103
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    really be seen as equipement.
    2        Q.   Is a dagger a piece of equipment?
    3             (Stated in French by the interpreter.)
    4        A.   But you're asking me if it's a piece of
    5    equipment or an equipment?
    6        Q.   In the ordinary meaning of the word equipment,
    7    is a dagger equipment?
    8        A.   I would rather say that it is a piece of
    9    equipment.
   10        Q.   And a toothpick is also a piece of equipment,
   11    in the ordinary meaning of the word equipment, fair?
   12        A.   I think so, but again, we are going far beyond
   13    French contract law.
   14             (The interpreter said something in French.)
   15        Q.   A contact lens.     Is a contact lens a piece of
   16    equipment in the ordinary meaning of the word
   17    equipment?
   18        A.   I think I can make the same answer and we can
   19    continue endlessly.     Yes, if you don't see well and you
   20    need contact lenses and you go for an expedition and
   21    you prepare your equipment, you had better take your
   22    contact lenses with you and it will be a piece of your
   23    equipment.
   24        Q.   Is a lever a piece of equipment in the ordinary
   25    meaning of the word equipment?


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 105 of 165




                                                                      104
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1             MR. EARNHARDT:     Object to the form.
    2        A.   I don't know what a level is.
    3             (The French word was stated by the
    4    interpreter.)
    5        A.   It depends what you need to do with it but it
    6    may be a piece of equipment.       I don't understand where
    7    you are taking me here.
    8        Q.   Is an fulcrum a piece of equipment in the
    9    ordinary meaning of equipment?
   10        A.   A fork?
   11        Q.   No.
   12             THE INTERPRETER:     Translated.    If I could just
   13    see my screen.
   14             (The French word was stated by the
   15    interpreter.)
   16        A.   I don't know what it is, even in French.
   17        Q.   Is a screw a piece of equipment in the normal
   18    meaning of the word equipment?       Strike that.
   19             Is a screw equipment in the normal meaning of
   20    the word equipment?
   21             MR. EARNHARDT:     Object to the form.
   22        A.   Can you take words like glasses or I don't
   23    know, glasses.     I don't know what a screw is.
   24             THE INTERPRETER:     Translated.
   25        A.   I believe it is a piece of equipment.


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 106 of 165




                                                                      105
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        Q.   Is an application specific integrated circuit
    2    equipment within the normal meaning of the word
    3    equipment?
    4        A.   Equipment or piece of equipment?
    5        Q.   Is an application specific circuit equipment
    6    within the normal meaning of the word equipment?
    7        A.   I think I've told you already that I can't
    8    answer this question.
    9        Q.   So you don't know one way or the other whether
   10    the ordinary use of the word equipment would include an
   11    application specific integrated circuit, fair?
   12        A.   I -- I do not know -- what I am trying to tell
   13    you is that an equipment is different from a piece of
   14    equipment and I do not know whether it's merely a piece
   15    of equipment or not.
   16        Q.   What's the distinction between a piece of
   17    equipment and equipment, as you've used those terms?
   18        A.   As I view these terms in ordinary plain
   19    meaning, and I think I've told you already, if you take
   20    a screw you're not very well equipped.        You need to
   21    take also a tourne-vis.
   22             THE INTERPRETER:     A screwdriver.
   23        A.   A screwdriver.     And then you begin to have the
   24    beginning of an equipment but usually you need more
   25    screws and perhaps different sizes of screwdrivers.


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 107 of 165




                                                                      106
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    This is getting ridiculous.      I am not an expert of
    2    screw and screwdrivers.
    3        Q.   What about a dagger, you're perfectly well
    4    prepared to stab somebody with only a dagger, right?
    5        A.   You need something to carry it.       Usually you
    6    won't just go along in the street with your thing.
    7             What's the point of all this?
    8        Q.   Well, the point of all this is you don't know
    9    what equipment means as it's used in the ETSI IPR
   10    policy, unless you know what a system or device fully
   11    conforming to the standard means is; is that right?
   12             MR. EARNHARDT:     Whoa, let me just object to the
   13    form and object to the extent that you're representing
   14    those hypotheticals have anything to do with equipment
   15    as it's defined in the policy.       I object to this entire
   16    line of questioning, but you can try and answer the
   17    question that's been posed.
   18        A.   I do what a French judge will do.        Let's go
   19    back to the words.     I know that equipment, as defined
   20    in the policy, shall mean any system or device fully
   21    conforming to a standard, full stop.
   22        Q.   And if that definition wasn't in there you
   23    would not know whether an application specific
   24    integrated circuit constituted equipment within the
   25    meaning of the ETSI IPR policy, right?


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 108 of 165




                                                                      107
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        A.    It's -- the question is completely irrelevant.
    2    The definition is in there and it is important since it
    3    is in there that a French judge looks at the definition
    4    that is in the ETSI rules of procedure.
    5        Q.    So the definition in the ETSI rules of
    6    procedure is an essential input into what a French
    7    judge would conclude when analyzing the ETSI IPR
    8    policy, right?
    9              MR. EARNHARDT:    Can you read back that
   10    question, please.
   11        A.    What do you mean by --
   12              MR. EARNHARDT:    I missed the question if you
   13    can read it back.
   14              (The requested portion was read.)
   15        A.    It's an element.
   16        Q.    Let's strike the question.
   17              The opinion you have offered in this matter is
   18    based, in part, on the definition of equipment in the
   19    ETSI IPR policy, right?
   20        A.    The opinion is more largely based on French
   21    contract law as regard interpretation, and what I say
   22    is that if the words are there, and if they are clear,
   23    there is no need to look at external factors and other
   24    things.   And not only is there no need but the judge
   25    cannot interpret the parties' intent because the


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 109 of 165




                                                                      108
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    language is clear and if he does so, then his decision
    2    will be quashed.
    3        Q.   You haven't considered whether or not the
    4    language would be clear if there was no definition of
    5    equipment in the ETSI IPR policy; is that right?
    6        A.   What is the point of doing so since there is a
    7    definition.    A French judge would not consider whether
    8    or not the definition is clear, if there was no
    9    definition, because it will be wrong for a French judge
   10    not to turn to the definition.
   11        Q.   So my question is:     You have not considered
   12    whether or not the language of the ETSI IPR policy
   13    would be clear if there was no definition of equipment
   14    provided; is that fair?
   15        A.   I think I can say this is fair and, once again,
   16    I think this would be a fault from a French judge not
   17    to refer to the definitions.
   18             MR. EARNHARDT:     So let's take like a -- well,
   19    let's take a break.     Maybe we can take a break for
   20    lunch.   It's about 12:25.     I have to take a break no
   21    matter what so we can do lunch now or we can take a
   22    five-minute break and come back but I need to take a
   23    break.
   24             MR. MATHESON:    I'm kind of in the middle of
   25    something.    How long of a lunch break do you want to


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 110 of 165




                                                                      109
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    take?
    2              MR. EARNHARDT:    I'm am fine with half an hour.
    3    Are you okay with half an hour?
    4              THE WITNESS:    Yes, I am.
    5              MR. MATHESON:    For the witness, we will take
    6    half an hour.
    7              THE VIDEOGRAPHER:    We are now going off the
    8    record, the time is 12:42.
    9              (A recess was taken.)
   10              THE VIDEOGRAPHER:    We are now going back on the
   11    record.   The time is 1:09.
   12        Q.    Thanks for coming back.
   13              So is it fair to say that the key to
   14    understanding what Qualcomm -- strike that.
   15              Is it fair to say that the key to understanding
   16    which offers to license standard essential patents
   17    Qualcomm needs to make, is to understand the meaning of
   18    equipment as it's used in the ETSI IPR policy?
   19              MR. EARNHARDT:    Object to the form.
   20              THE VIDEOGRAPHER:    Excuse me.    Do you have your
   21    mic on?
   22        Q.    Is the question clear or should I --
   23        A.    No, it's not clear.
   24        Q.    Okay.   Is it fair to say that the key to
   25    understanding which offers Qualcomm must make to be


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 111 of 165




                                                                      110
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    consistent with the ETSI intellectual property policy,
    2    is to understand the meaning of, quote, a system or
    3    device fully conforming to the standard, i.e.,
    4    equipment, end quote?
    5        A.   It's not exactly the way I would put it but
    6    perhaps eventually it would be the same.         I would say
    7    that to understand this meaning is important to
    8    understand the extent, the ampleur of the FRAND
    9    obligation.
   10             THE INTERPRETER:     The aim?
   11             THE WITNESS:    No, no, the extent of the FRAND
   12    obligation.
   13        Q.   Okay.   So it would be inaccurate, in your view,
   14    to state that the key to understanding which offers
   15    Qualcomm must make to be consistent with the
   16    intellectual property policy of ETSI, is to understand
   17    the meaning of a system or device fully conforming to
   18    the standard, i.e., equipment?
   19             MR. EARNHARDT:     Object to the form.
   20        A.   No.   I'm not saying that it will be inaccurate.
   21    Can we come back to your first question because is it
   22    fair to -- the first one you ask me and -- I'm a bit
   23    lost.
   24        Q.   Sure.   How about this:     Take a look at page 11
   25    of your report, please.


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 112 of 165




                                                                         111
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        A.   Yes.
    2        Q.   CX0057-013.
    3        A.   Yes.
    4        Q.   The final sentence of the first paragraph
    5    states, quote, therefore the key to understanding what
    6    SEP holders must license is the meaning of a, quote,
    7    system or device fully conforming to the standard,
    8    i.e., equipment.
    9        A.   I see it, yes.
   10        Q.   Do you agree, sitting here today, that the key
   11    to understanding the offers that Qualcomm must make, in
   12    order to be consistent with ETSI's intellectual
   13    property policy, is to understand, quote, the meaning
   14    of a system or device fully conforming to the standard,
   15    i.e., equipment?
   16        A.   I'm a bit confused.     Can we stick to the words.
   17    I agree with what I have written, so if your question
   18    means the same as what I have written, it's fine.           I
   19    don't see the difference.      I'm a bit lost here.
   20        Q.   What did you mean when you wrote, the key to
   21    understanding what SEP holders must license?
   22        A.   I think what I meant is that in order to know
   23    what SEP holders must license, according to clause 6.1
   24    of the IPR policy, that is to say according to the
   25    requirement that it's licensed on a FRAND basis, is the


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 113 of 165




                                                                      112
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    meaning of a system or device fully conforming to the
    2    standard.
    3        Q.   Now when you say what SEP holders must license,
    4    is there a distinction -- strike that.
    5             You mean that license offers they must make,
    6    correct, not the licenses they must take from others?
    7        A.   License offers.
    8        Q.   So you're using license in the sense of make an
    9    offer to make a license to the SEP holders'
   10    intellectual property available to others?
   11        A.   Yes, I am.
   12        Q.   And your understanding of the term, quote,
   13    system or device fully conforming to the standard is
   14    not based on any minutes of ETSI proceedings, right?
   15        A.   Minutes of ETSI proceedings?       Do you refer to
   16    the documents we discussed before, minutes of the
   17    general assembly or --
   18        Q.   Are there any minutes of any ETSI proceedings
   19    of the general assembly or any other ETSI body that
   20    have informed your view of the meaning of, quote,
   21    system or device fully conforming to the standard?
   22        A.   I don't remember having been informed on this
   23    by what I have read, what you -- by the minutes of the
   24    general assembly that I've read, no.
   25        Q.   And you've never read any declaration from Carl


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 114 of 165




                                                                      113
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    Himes Rosenbrook relevant to your understanding of,
    2    quote, system or device fully conforming to the
    3    standard, right?
    4        A.   Sitting here now, I do not remember having read
    5    that.
    6        Q.   Other than -- strike that.
    7             Now, Dr. Bertram Huber explained to you the
    8    intention of the ETSI IPR policy drafters regarding the
    9    meaning of system or device fully conforming to the
   10    standard, right?
   11        A.   Yes, this is correct.
   12        Q.   He didn't identify for you the ETSI IPR policy
   13    drafters to which your report refers, did he?
   14        A.   I don't think -- I don't remember him
   15    identifying them, no.
   16        Q.   And you did not ask him to identify the ETSI
   17    IPR policy drafters to which your report refers, right?
   18        A.   Right because if he gave me some names it
   19    wouldn't help me very much.
   20        Q.   Now, a French court considering Dr. Bertram
   21    Huber's explanation of the intent of the ETSI IPR
   22    policy drafters, wouldn't necessarily take at face
   23    value everything he says, fair?
   24        A.   Well, this is fair.     French court is always
   25    free not to take as face value something that is said


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 115 of 165




                                                                      114
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    by lawyers or by an expert.
    2        Q.   A French court could consider contrary
    3    evidence, if such evidence existed, that contributed
    4    what Dr. Bertram Huber said was the intention of the
    5    ETSI IPR policy drafters, right?
    6        A.   Yes.    A French court could consider contrary
    7    evidence if it was brought by the other party.
    8        Q.   And in the ordinary case, if there was
    9    conflicting evidence regarding the intention of the
   10    ETSI IPR policy drafters, the French court would
   11    consider all the evidence, right?
   12        A.   It will have to take everything into account,
   13    yes, and make its own mind up.
   14        Q.   So in order to interpret what you refer to as
   15    the clear and unambiguous language of the ETSI policy,
   16    you need to know what, quote, system or device fully
   17    conforming to the standard means, right?
   18             MR. EARNHARDT:     Object to the form.
   19        A.   I'm -- I'm not so sure that it's necessary to
   20    know in detail what fully conforming to a standard
   21    means in order to interpret the policy.        What is clear
   22    for me, when I read the policy and when I read the
   23    definition, is that the word component is not there and
   24    it's not in the definition of equipment, and that's the
   25    important point because, as I've said before, a judge


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 116 of 165




                                                                      115
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    could not add a word in the contract if it was not
    2    there.
    3        Q.   When you say it's not there, you mean the word
    4    component does not appear in the definition of
    5    equipment, right?
    6        A.   That is what I mean, indeed.
    7        Q.   Now, can we take a look at CX7552-003.         This is
    8    the ETSI policy we were discussing.
    9        A.   Yes.
   10        Q.   The intellectual rights policy.
   11             So 6 point -- Clause 6.1 has four bullets,
   12    right?
   13        A.   Yes.
   14        Q.   The first bullet, it's fair to say that this
   15    bullet states that holders of essential IPR shall grant
   16    at least the right to manufacture, including the right
   17    to make or have made customized components and
   18    subsystems to the licensees's own design for use in
   19    manufacture, right?
   20        A.   This is the first bullet, yes.
   21        Q.   And that bullet doesn't have the word equipment
   22    in it, does it?
   23        A.   That bullet has the word component in it.
   24        Q.   My question is:     Does that bullet contain the
   25    word equipment?


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 117 of 165




                                                                           116
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1             MR. EARNHARDT:     Object to the form.
    2        A.   I don't see the point of this question.            The
    3    equipment is mentioned in the second bullet.         What I
    4    understand from the first bullet, which refers to the
    5    manufacturer, is that it considers components in the
    6    specific context, which is the right to make or have
    7    made customized components and subsystems to the
    8    licensees's own design for use in manufacture.          What is
    9    important is manufacture.
   10        Q.   Right.   It doesn't say manufactured by the
   11    licensee, does it?
   12        A.   No, it doesn't say by the licensee.
   13        Q.   So under this bullet, a holder of standard
   14    essential patents must grant at a minimum a right to
   15    manufacture customized components designed by the
   16    licensee for use in manufacture of equipment, right?
   17        A.   It's getting technical and it's in English,
   18    which is not my native language, so I prefer to stick
   19    to the language because you made it shorter.         It's
   20    manufacture, including the right to make or have made
   21    customized components and so-so.       So I would say that
   22    we -- every word counts.
   23        Q.   Every word counts.     And in this bullet it says
   24    that licensees are entitled to manufacture components
   25    of their own design for use in the manufacture of


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 118 of 165




                                                                      117
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    equipment, right?
    2             MR. EARNHARDT:     Object to the form.
    3        A.   Can you say again.     Licenses are entitled to?
    4        Q.   Manufacture components of their own design,
    5    assuming that those components are for use in the
    6    manufacture of equipment.
    7             MR. EARNHARDT:     Object to the form.
    8        Q.   Fair?
    9             MR. EARNHARDT:     Object to the form.
   10        A.   I'm not too sure.     I prefer to -- once again, I
   11    prefer to stick to the language.       It says precisely
   12    what is said here.     I don't know if your interpretation
   13    is correct or not.
   14        Q.   Did you ask Dr. Huber if that interpretation
   15    was correct?
   16        A.   I didn't ask Dr. Huber.
   17        Q.   So there is nothing in this bullet -- or strike
   18    that.
   19             What is the language in 6.1 that forecloses the
   20    interpretation that all licensees are entitled to make
   21    customized components, as long as those components are
   22    for use in the manufacture of equipment, as manufacture
   23    and equipment are defined?
   24        A.   This is not exactly the way I have considered
   25    this bullet.     I have concentrated on the word


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 119 of 165




                                                                      118
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    manufacture, and then I turn to the definition of
    2    manufacture, which is in Clause 15, and which says it
    3    shall mean production of equipment.
    4        Q.   But it doesn't say that the licensee must be
    5    the one who manufactures the equipment into which the
    6    customized component is included, does it?
    7        A.   It's not the object of this Article 6, which is
    8    about availability of licenses, so it's not turned to
    9    the licensee, it concentrates on the definition of the
   10    scope of the FRAND obligation.
   11        Q.   And the scope of the FRAND obligation, in
   12    Clause 6.1, includes the obligation to offer licenses
   13    to licensees who desire to manufacture customized
   14    components of their own design, as long as those
   15    components are for use in equipment.        Right?
   16        A.   I suppose if you say that it's right but I
   17    prefer, once again, to stick to the very language of
   18    the bullet itself, because I'm not too sure of whether
   19    the way you put it is different from the way it is
   20    written here.
   21        Q.   So let's say Siemens?
   22        A.   Siemens.
   23        Q.   Are you familiar with Siemens?
   24        A.   No.
   25        Q.   Have you heard of them?


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 120 of 165




                                                                      119
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        A.   I've heard of them.
    2        Q.   Are you aware that at one point in time they
    3    manufactured baseband processors?
    4        A.   Yes.    But I'm not very familiar with them.
    5        Q.   Okay.   Is there a manufacturer of baseband
    6    processors, other than Qualcomm with whom you're more
    7    familiar with?
    8        A.   No.
    9        Q.   Let's stick with Siemens then.       So if Siemens
   10    wants to manufacture customized components of its own
   11    design and sell them to a handset manufacturer that
   12    would then manufacture a handset that fully conforms to
   13    the standard, this clause of the ETSI IPR policy says
   14    that standard essential patent holders have to license
   15    Siemens to do that, right?
   16             MR. EARNHARDT:     Object to the form.
   17        A.   Again, I'm not sure, so I prefer not to answer
   18    that question.
   19        Q.   What else would you have to know in order to
   20    know the answer to that question?
   21        A.   I will have had to reflect upon it and to have
   22    more time to see it in the light of the language of the
   23    ETSI policy.
   24        Q.   It's not a question you've considered before
   25    today?


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 121 of 165




                                                                      120
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        A.   It's not at all.
    2        Q.   It's not interpretation Dr. Huber told you was
    3    one that was advanced by, quote, drafters of the ETSI
    4    IPR policy; is that right?
    5        A.   What is right is that explained to me -- he
    6    explained to me that system of device fully conforming
    7    to standard, as used in the IPR policy of ETSI, was not
    8    intended to cover an isolated component, such as
    9    cellular chip sets and or thin modem and that's what I
   10    have put in my report.
   11        Q.   Right.   And you never asked him whether this
   12    bullet that says that standard essential patent holders
   13    must make available at least a license to manufacture
   14    customized components of a licensee's own design
   15    provided those components are used in the manufacture
   16    of equipment, meant that Qualcomm had to license the
   17    component level, right?
   18             MR. EARNHARDT:     Object to the form.
   19        A.   I'm sorry but I need you to repeat the
   20    question.
   21             (The requested portion was read.)
   22        A.   Right.   I did not ask him such a question.
   23        Q.   Now, you're not 100 percent certain that a
   24    French court would find that the clear and unambiguous
   25    terms of the ETSI policy require a holder of standard


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 122 of 165




                                                                       121
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    essential patents to license only makers of complete
    2    operational devices, right?
    3        A.   Well, it's difficult to be 100 percent sure of
    4    what the French court would find when it comes to
    5    interpreting a contract.      And its interpretation is
    6    considered as a factual element and, therefore,
    7    normally it's not submitted to the control of our
    8    supreme private court, which is the cour de cassation,
    9    precisely because it's an element of fact.         But when it
   10    comes to what I said before, what we call denaturacion,
   11    adding a word which is not then the supreme court will
   12    control and will cause a decision that is not
   13    interpreting properly the parties' will.
   14             So to come back to your question, I'm not 100
   15    percent sure because it's not possible to be 100
   16    percent sure of what the French judge will do,
   17    particularly when it comes to interpretation of the
   18    contract where factual elements matter and there is, of
   19    course, some space for different analysis.         But having
   20    said that, I am absolutely sure that if a judge was to
   21    add the word component where it is not included, then
   22    this would be a case where the specific control of our
   23    supreme court, cour de cassation, would exerted.            And
   24    this control, which was created by case law, and I
   25    think I've said it before, has been codified in our new


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 123 of 165




                                                                           122
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    civil code, so it gives it even more strength, it
    2    doesn't change the law because it was there already in
    3    Article 1152, if my memory is good -- no, 1192.             92.
    4              MR. EARNHARDT:    Our real time has gone out
    5    again.    I don't know how easy of a fix it is.
    6              MR. MATHESON:    Mine's out.    You want to go off
    7    real quick and see if we can get it back on?
    8              MR. EARNHARDT:    Yeah.
    9              THE VIDEOGRAPHER:    We are going off the record.
   10    The time is 1:34.
   11              (A recess was taken.)
   12              THE VIDEOGRAPHER:    We are going back on the
   13    record.   The time is 1:38.
   14        Q.    Do you not say in your report any cases in
   15    which French courts have determined that the terms of
   16    the ETSI IPR policy are clear and unambiguous, do you?
   17        A.    No, I don't.
   18        Q.    Did you try to find any cases?
   19        A.    There are no cases.
   20        Q.    There are no cases in which French courts have
   21    assessed whether the terms of the ETSI IPR policy are
   22    clear and unambiguous, fair?
   23        A.    That is fair.
   24        Q.    Are there any cases in any jurisdictions that
   25    assess whether the ETSI IPR policy is clear and


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 124 of 165




                                                                      123
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    unambiguous?
    2        A.   Apart from France, you mean?
    3        Q.   Correct.    Are there cases in any jurisdiction,
    4    including but not limited to France?
    5        A.   I haven't looked apart from France, so I could
    6    not tell you.    I'm not aware of any.
    7        Q.   You yourself authored a report in -- that was
    8    introduced in an English court regarding whether or not
    9    the ETSI IPR policy is clear and unambiguous, right?
   10        A.   Are you meaning the NY Planet case?
   11        Q.   What was the NY Planet case?
   12        A.   It was in front of an English judge, that's why
   13    I think of this report, but it was more on the method
   14    to determine FRAND, so I'm not sure whether that is the
   15    one you are referring to or not.
   16        Q.   What opinion did you offer in that case?
   17        A.   My opinion was mainly concentrated on the
   18    stipulation on behalf of third party and the way that a
   19    FRAND commitment has to be analyzed as a stipulation on
   20    behalf of a third party, and that Judge Birss, he
   21    adopted this analysis.
   22        Q.   Which judge was that?
   23        A.   Birss, B-I-R double S.
   24        Q.   Did you offer the view in that case that the
   25    ETSI intellectual property rights policy was clear and


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 125 of 165




                                                                       124
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    unambiguous?
    2        A.   I don't remember having offered such a view but
    3    I would need to check.      It wasn't the core subject.
    4        Q.   Do you offer an opinion in litigation between
    5    Apple and Qualcomm in the United Kingdom that the ETSI
    6    IPR policy is clear and unambiguous?
    7        A.   I offered an opinion, yes, in this litigation,
    8    and now sitting here, I can't remember whether I
    9    offered it on this specific point.        It was more about
   10    the question -- it was a different question.         It was
   11    about the definition of subsidiary.
   12        Q.   Did you offer deposition testimony in that
   13    case?
   14        A.   Deposition testimony.      Do you mean did I go to
   15    court or did -- I wasn't asked to -- I wasn't deposed.
   16    I offered -- I made a report.
   17        Q.   You were not deposed during the course of
   18    the --
   19        A.   No.
   20        Q.   You did not testify in court?
   21        A.   No.
   22        Q.   Did you read the opinion that the judge
   23    ultimately issued on May 22, 2018?
   24        A.   Quickly.
   25        Q.   Did the judge agree with you that the ETSI IPR


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 126 of 165




                                                                       125
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    policy was clear and unambiguous?
    2        A.   I don't remember this precise point.        I just
    3    remember that it was a French expert, had given another
    4    opinion and my opinion was followed by the judge, that
    5    he agreed with me rather than with Morefessis.          Now on
    6    the substance, I must say I don't remember this precise
    7    point.   It was more on the question of affiliate and
    8    affiliated because it was a question of jurisdiction
    9    that was behind it so far, as I remember.
   10        Q.   So you don't recall one way or the other
   11    whether you offered an opinion that the ETSI IPR policy
   12    was clear and unambiguous?
   13        A.   No, I truly don't recall.
   14        Q.   Now who was the other expert, Professor
   15    Morefessis?
   16        A.   Yes.
   17        Q.   Are you familiar with Professor Morefessis,
   18    other than in that litigation?
   19        A.   Yes, I am.
   20        Q.   Is he a French processor of French law?
   21        A.   Exactly.
   22        Q.   Is he well respected?      Is it a man or a woman?
   23        A.   A man.
   24        Q.   Is he a relatively well respected professor of
   25    French law?


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 127 of 165




                                                                      126
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        A.   Relatively well.
    2        Q.   Not as highly as yourself, one assumes.
    3             Did you find the opinion he offered in that
    4    case well supported?
    5        A.   No, I didn't.
    6        Q.   Why not?
    7        A.   You're asking me to remember opinions that I
    8    have been working on quite sometime ago and I don't
    9    have a very clear remembrance, but I thought -- oh,
   10    yes, now I remember.     He had all these developments
   11    about the porte-fort, which were completely, I think,
   12    useless, and other things which really did not convince
   13    me and did not convince the judge either.
   14             THE INTERPRETER:     Porte-fort.
   15        A.   Porte-fort.
   16        Q.   And what is that?
   17        A.   I would need to have the translation of the
   18    French civil code to tell you exactly.        It's -- it's
   19    something not too far from a stipulation on behalf of
   20    third party, but it's different, and it's the idea that
   21    you take up on you the fact that somebody is going to
   22    do something and you sort of make yourself responsible
   23    for that.
   24        Q.   In the Apple versus Qualcomm litigation in the
   25    UK, the court concluded that Qualcomm had tendered only


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 128 of 165




                                                                      127
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    inadmissible evidence as to the meaning of the ETSI IPR
    2    policy, right?
    3             MR. EARNHARDT:     Object to the form.     Do you
    4    have something you want to show the witness?
    5        A.   I am -- I don't know.      I told you I read it
    6    quickly.
    7        Q.   So you don't recall one way or the other --
    8        A.   No.
    9        Q.   -- whether the court concluded that your
   10    opinion was inadmissible regarding the interpretation
   11    of the ETSI IPR policy?
   12        A.   I don't remember.
   13        Q.   Now you're aware that Qualcomm and Ericsson
   14    engaged in litigation at one point in time, right?
   15        A.   Qualcomm and Ericsson engaged in litigation
   16    together.   I haven't been implying that.
   17        Q.   Are you aware one way or the other whether
   18    Qualcomm has ever claimed that the ETSI IPR policy
   19    obligated Ericsson to offer Qualcomm a license to
   20    practice Ericsson's patents to manufacture chip sets
   21    that complied with the ETSI standard?
   22        A.   I don't think I'm aware of that, no.
   23        Q.   Are you aware that Nokia has claimed that
   24    Qualcomm is obligated by the ETSI IPR policy to execute
   25    a chip set level license to practice Nokia standard


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 129 of 165




                                                                      128
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    essential patents?
    2        A.    No, I'm not aware.    I'm in the -- I was in the
    3    case against Nokia but I don't think it was on this
    4    subject.
    5        Q.    So you've never investigated any litigation
    6    between Qualcomm and Nokia, other than the United
    7    States litigation which you were involved, fair?
    8        A.    That's fair.
    9        Q.    You never investigated any litigation between
   10    Qualcomm and Ericsson that related to ETSI's
   11    intellectual property rights policy, fair?
   12        A.    That's fair.
   13        Q.    And you never investigated whether Qualcomm
   14    granted Broadcom a license to practice Qualcomm's ETSI
   15    standard essential patents at the chip set level; is
   16    that fair?
   17        A.    That is fair.
   18        Q.    Do you know if any court in the United States
   19    has ever construed ETSI's intellectual property rights
   20    policy?
   21        A.    When you mean construe you will mean interpret
   22    ETSI's IPR policy typically as regard Article 6?
   23        Q.    Yes.   Are you aware --
   24        A.    Construe means interpreting?
   25        Q.    Yes.   Are you aware of whether or not any court


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 130 of 165




                                                                        129
                               Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                            8/16/2018

    1    in the United States has ever interpreted Article 6 of
    2    ETSI's intellectual property rights policy?
    3        A.     No, I'm not aware of any interpretation given
    4    by a US court.
    5        Q.     If a French court were to interpret Article 6
    6    of ETSI's intellectual property rights policy, would it
    7    be relevant to the French court's determination if
    8    courts in other jurisdictions had construed Article 6
    9    one way or another?
   10        A.     Not very much.    French courts are a bit
   11    parochial and because it has to be construed under
   12    French law, that's what is said in Article 12, French
   13    law is applicable and it's applicable also for the
   14    interpretation.      I don't think it will be very
   15    impressed by any foreign decision interpreting the
   16    policy.     And I even doubt that it will even take it
   17    into account.
   18        Q.     It doesn't matter to that view whether or not
   19    the foreign decision purported to interpret French
   20    contract law?
   21        A.     I think they would consider that as French
   22    judges they are much better placed to interpret French
   23    law.
   24        Q.     It might be relevant to the expectations of the
   25    parties if courts in other jurisdictions had


                             For The Record, Inc.
                (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 131 of 165




                                                                      130
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    consistently interpreted the ETSI intellectual property
    2    rights policy one way or another, mightn't it?
    3             MR. EARNHARDT:     Object to the form.
    4        A.   First, the expectation of the parties comes as
    5    a subsidiary, it's not the main criterion.         What is the
    6    main criterion is the subjective interpretation and the
    7    intention of the parties.      And secondly, I'm not even
    8    sure that this will be a decisive factor.
    9        Q.   In assessing the subjective interpretation of
   10    the parties, a French court might consider positions
   11    they had advanced in litigation relevant to the
   12    question of their contractual interpretation, right?
   13             MR. EARNHARDT:     Object to the form.
   14        A.   Which parties are you talking about?
   15        Q.   So I mean Qualcomm has claimed that Ericsson is
   16    obligated to give them a component level license under
   17    the ETSI IPR policy.     Now a French court attempting to
   18    interpret the ETSI IPR policy might find that relevant,
   19    right?
   20             MR. EARNHARDT:     Object to the form.
   21        A.   Aren't we mixing up two things, interpretation
   22    of ETSI policy itself and the interpretation of the
   23    contract between license or and licensee?         What are we
   24    now discussing?    I'm not sure.
   25        Q.   Okay.   Hypothetically, let's say a French court


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 132 of 165




                                                                      131
                              Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    is asked to determine whether Qualcomm is obligated to
    2    offer licenses at the component level due to the ETSI
    3    IPR policy, right?
    4        A.   Yes.
    5        Q.   French court is asked to make that decision in
    6    2018.    Okay?
    7        A.   Yes.
    8        Q.   A French court might find it relevant that in
    9    2002 Qualcomm claimed that Ericsson was obligated to
   10    offer component level licenses under the ETSI IPR
   11    policy, right?
   12             MR. EARNHARDT:     Object to the form.
   13        A.   I'm skeptical.
   14        Q.   You don't think that would be relevant to a
   15    French court's determination?
   16        A.   No.     I think the French court will look at the
   17    contract itself and the contract itself here, it's very
   18    -- it's very specific.      The contract itself is, in
   19    fact, the ETSI rules of procedure.
   20        Q.   Well, suppose that Qualcomm and Ericsson were
   21    both involved as drafters of the ETSI IPR policy.
   22    Okay?    If we hypothetically suppose that both Qualcomm
   23    and Ericsson were among the drafters of the ETSI IPR
   24    policy, then their public statements regarding whether
   25    or not the IPR policy obligated licenses to be offered


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 133 of 165




                                                                        132
                               Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                            8/16/2018

    1    at the component level might be relevant to a French
    2    court's interpretation of the ETSI IPR policy, right?
    3               MR. EARNHARDT:    Object to the form.
    4        A.     I remain skeptical.
    5        Q.     So the public statements of the drafters of the
    6    ETSI IPR policy would not be relevant to a French
    7    court's interpretation of the IPR policy; is that
    8    right?
    9        A.     What I'm saying is that the contexts are
   10    different.     The public statements of the drafters, when
   11    it is during the drafting process, would be relevant
   12    and I've said it in my report it is relevant.             It's a
   13    sort of -- sort of pre-contractual negotiations in a
   14    way.    But what you are mentioning here is something
   15    different.     Is those parties, while members of ETSI,
   16    afterwards where into a litigation together and one of
   17    them says you must license at a component level.            And
   18    this litigation you are asking me whether this
   19    litigation will be an element that a judge will take
   20    into account to interpret ETSI policy and here I am
   21    saying I don't think so.
   22        Q.     So the statements of parties that are made
   23    after the ETSI policy is finalized would not be
   24    relevant?
   25        A.     I'm not saying this.     It all depends on the


                             For The Record, Inc.
                (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 134 of 165




                                                                          133
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    context.   If it's within the litigation between two
    2    parties, one license -- licensor -- well, one patent
    3    holder and one licensee or prospective licensee, I
    4    don't know, it's a completely different context.            If
    5    the statement is made within the context of ETSI by
    6    these parties it's another thing.       What I'm saying is
    7    that a French court will find it too remote to rely on
    8    the statement made by Ericsson or made by Qualcomm in a
    9    litigation between the two of them.        It's a very
   10    different situation than a subsequent statement that
   11    would be made within the context of ETSI, like during
   12    the general Assembly, for instance.
   13        Q.    So statements made in the context of ETSI, such
   14    as statements during the general Assembly, might be
   15    relevant to a French court's interpretation of the ETSI
   16    IPR policy, even if those statements were made after
   17    the policy was finalized; is that fair?
   18        A.    What I think is fair in what you said is that
   19    subsequent elements, such as general Assembly
   20    decisions, might be relevant.       A mere statement by one
   21    member is not very relevant.       A general Assembly
   22    decision is much more relevant than a statement by one
   23    member.
   24        Q.    How many members does the general Assembly have
   25    right now?


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 135 of 165




                                                                      134
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        A.   I do not know but...
    2        Q.   Do you know approximately, is it more than 100?
    3        A.   I would tend to think that it is.
    4        Q.   Are there members of the general Assembly right
    5    now who are not represented in ETSI when the ETSI IP --
    6    IPR policy was drafted?
    7        A.   I do not know the answer but it's possible.
    8        Q.   Hypothetically, let's suppose the ETSI IPR
    9    policy was drafted by about 30 people.        Fair?
   10        A.   Yes.
   11        Q.   Hypothetically, let's suppose ETSI currently
   12    has 400 members in the general Assembly.
   13        A.   Yes.
   14        Q.   It doesn't really matter what the 400 current
   15    members of the general assembly think when we're asking
   16    ourselves what the 30 drafters of the ETSI IPR policy
   17    thought, does it?
   18             MR. EARNHARDT:     Object to the form.
   19        A.   It's -- it's not decisive but it's maybe an
   20    element and along this line an element may be that the
   21    members of the general Assembly have not refused to
   22    incorporate Qualcomm's patents, even though Qualcomm is
   23    not licensing at a component level.
   24        Q.   Do you know whether ETSI's general Assembly
   25    members would open themselves up to antitrust liability


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 136 of 165




                                                                      135
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    if they were to agree amongst each other not to include
    2    Qualcomm's patents?
    3             MR. EARNHARDT:     Object to the form.
    4        A.   That I do not know.
    5        Q.   You don't know one way or the other why the
    6    members of the general Assembly have decided not to
    7    boycott Qualcomm's patents, right?
    8             MR. EARNHARDT:     Object to the form.
    9        A.   No.   The reasons behind I do not know but the
   10    fact is there.
   11        Q.   Do you know whether or not the antitrust
   12    division of the United States Department of Justice has
   13    publicly announced it would be an enforcement priority
   14    if members of standard setting organizations were to
   15    boycott technologies by intellectual property holders
   16    who refused to honor FRAND commitments?
   17             MR. EARNHARDT:     Object to the form.
   18        A.   No.   This is US matters and I am an expert on
   19    French contract law, again.
   20        Q.   So if there are 30 people who draft the ETSI
   21    IPR policy and then after that policy is drafted 370
   22    more people joint general Assembly, let's assume these
   23    people are all working for different companies, they're
   24    just totally independent people.       Okay.   Are -- is it
   25    relevant to a French court's interpretation of the ETSI


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 137 of 165




                                                                      136
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    IPR policy how those 370 subsequent joiners of ETSI
    2    interpreted the policy at the time they joined?
    3        A.   Firstly, I'm not sure a French court would be
    4    in a position to know how each of these 370 members
    5    interpret the policy.     It will have to be very clear.
    6    And so it's a very strange hypothetical in a very
    7    unique situation here.      The initial drafter's intent is
    8    more important than the intention of the 370 that came
    9    after the policy was drafted.
   10        Q.   So if the initial 30 drafters believed that the
   11    ETSI I -- ETSI IPR policy did not require component
   12    level licensing, if all 30 of them believed that, that
   13    would control because that is the intent of the parties
   14    who drafted the policy, right?
   15        A.   I suppose so that would -- a judge will need
   16    very strong evidence that it's no longer the parties'
   17    intention and it would be rather dangerous for a judge
   18    to say that in spite of this intention of the drafters
   19    of the policy, in spite of the fact that the policy has
   20    not been changed, yet the intention is not that one.
   21        Q.   I think you jumped ahead to my next question,
   22    so I just wanted to -- let's pretend we don't know what
   23    the 370 subsequent joiners believe.        If we have
   24    compelling evidence that all 30 of the initial drafters
   25    of the ETSI IPR policy believed that it did not require


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 138 of 165




                                                                      137
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    licensing at the component level, a French court
    2    interpreting a standard essential patent holders's
    3    obligation would vindicate the intent -- intent of
    4    those original 30 drafters and hold that component
    5    level licensing is not required, right?
    6        A.   Component is not required.       I really think,
    7    yes, this is right because then it would consider there
    8    is -- in your hypothetical there is a clear intention
    9    assessed by these 30 initial drafters not to impose
   10    this, so I don't see why a French court will change.
   11        Q.   And it doesn't matter if all 370 subsequent
   12    joiners to ETSI share that understanding or not, right?
   13        A.   What would matter if -- if the policy was
   14    changed?
   15        Q.   Hypothetically, assume the policy -- the words
   16    of the policy stay exactly the same.        370 people join
   17    who do not read the policy the same way the original 30
   18    intended.
   19        A.   Right.   Right.    Well let's turn back to the
   20    French civil code and it's more my area of expertise.
   21    It says that, a contract is to be interpreted according
   22    to the common intention of the parties rather than
   23    stopping at the literal meaning of its terms.           And it
   24    then says, where this intention cannot be discerned, a
   25    contract is to be interpreted in the sense which a


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 139 of 165




                                                                      138
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    reasonable person placed in the same situation will
    2    give it.   The second sentence has been added a new
    3    Article 1188.    So I think we -- I should answer your
    4    question in the light of this basic principal,
    5    particularly of the first sentence which is really an
    6    important role that you have to interpret the contract
    7    according to the common intention of the parties.           And
    8    there is one common intention that's in your
    9    hypothetical is clear and sure, this is the common
   10    intention of the 30 initial parties and this common
   11    intention and the wording will surely was not to
   12    include the component in this FRAND commitment or
   13    obligation.    Therefore, I think a judge will stick to
   14    that.
   15        Q.   What if the original 30 parties had never
   16    thought about this issue?      What if they had no common
   17    intention regarding whether the IPR policy imposes a
   18    duty to license at the component level?
   19        A.   It makes things more difficult but, again, I
   20    insist on the fact that you cannot add to the wording
   21    of a contract other word or add something.         The role of
   22    the judge is not to remake the contract, even if it
   23    seems more equitable or more fair, the judge must apply
   24    the contract.    So this was not entered by the parties
   25    to barter, it was not envisage.        And in the ETSI


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 140 of 165




                                                                      139
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    context, I think that there is a solution which will be
    2    to change the rule and the policy and the judge will
    3    take as a very important factor the fact that the
    4    policy has not been changed.
    5        Q.   So a judges should neither add terms to
    6    contract nor ignore terms that are in contracts, right?
    7        A.   This is true, yes.
    8        Q.   Under French law what happens where parties
    9    have attached different meanings to the term of a
   10    promise or agreement?
   11        A.   Well, then you are in a situation where the
   12    intention of the -- the common intention of the parties
   13    cannot be assessed because there is no common
   14    intention, there was different meanings attached.           And
   15    this is when the judge would resort to the second
   16    sentence of Article 1188 where this intention cannot be
   17    discerned because there's no common intention, they
   18    each had a different meaning in mind.        A contract is to
   19    be interpreted in the sense which a reasonable person
   20    placed in the same situation will give to it.
   21        Q.   So we ask how would a reasonable person have
   22    interpreted the terms that appear on the face of the
   23    contract?
   24        A.   Yes.    This is a more objective approach.
   25        Q.   So you don't know one way or the other if the


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 141 of 165




                                                                        140
                               Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                            8/16/2018

    1    folks who drafted the ETSI IPR policy ever thought
    2    about whether someone might manufacture chip sets and
    3    not also manufacture handsets, do you?
    4               MR. EARNHARDT:    Object to form.
    5        A.     It seems that you told me before that they had
    6    not thought about it, didn't you?
    7        Q.     Well I don't want to make representations to
    8    you.    I'm asking you, do you know one way or the other
    9    if it ever occurred to the draft of the ETSI IPR policy
   10    that somebody might manufacture chip sets and not
   11    manufacture handsets?
   12        A.     I mean, who would know what occurred in the
   13    mind of the 30 drafters of the policy.         It's very
   14    difficult to know.
   15        Q.     Because at the time the policy was drafted,
   16    Ericsson manufactured both chip sets and handsets and
   17    infrastructure, right?
   18        A.     This is what you seem to say, so I say yes.
   19        Q.     I may have already asked this, but just to make
   20    sure it's clear, you don't know one way or the other
   21    whether any company involved in drafting the ETSI IPR
   22    policy manufactured chip sets and did not also
   23    manufacture handsets and infrastructure equipment,
   24    right?     I think I might have asked.
   25        A.     Manufactured only chip sets?


                             For The Record, Inc.
                (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 142 of 165




                                                                      141
                              Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        Q.    Correct.
    2        A.    And it was involved in the drafting of the
    3    policy?
    4        Q.    Correct.
    5        A.    And then it would not have said anything about
    6    the way the policy is drafted?
    7        Q.    I'm just asking, do you know way one way or the
    8    other?
    9        A.    No, I do not know.
   10        Q.    If any company involved.
   11              Do you know if at the time the ETSI IPR policy
   12    was drafted, Qualcomm manufactured chip sets and also
   13    handsets and also infrastructure equipment?
   14        A.    I do not know.
   15        Q.    When considering industry practice, what
   16    products would a French judge consider involved in the
   17    industry impacted by ETSI's IPR policy?
   18        A.    I'm not sure I understand your question.
   19        Q.    Well, so we've been discussing mobile
   20    communications equipment in general?
   21        A.    Uh-huh.
   22        Q.    Right?    Would a French judge, attempting to
   23    interpret industry practice relevant to the ETSI
   24    policy, only consider industry practice involving
   25    products that comply with ETSI standards, or would the


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 143 of 165




                                                                      142
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    judge also consider industry practice regarding
    2    products that implement other mobile communication
    3    standards?
    4        A.   The first thing I want to record here is that
    5    the judge would not consider industry practice if he
    6    was confident that the plain language of ETSI doesn't
    7    need him to have recourse to industry practice to
    8    interpret.
    9             It's only subsidiary element because, in my
   10    opinion, a French judge would consider that the
   11    language is plain and clear and, therefore, industry
   12    practice need not be considered.       Then having said
   13    that, you asked me what the judge will consider in
   14    industry practice and I think he would consider the
   15    different license contracts and the practice of how
   16    these contracts are drafted, rather than the products
   17    themselves.
   18        Q.   What I'm trying to understand is, at the time
   19    the ETSI IPR policy was drafted, there were other
   20    wireless communication standards, notably CDMA One.
   21    Are you familiar with CDMA?
   22        A.   No.
   23        Q.   So CDMA One is a wireless air interface
   24    standard that was not promulgated by ETSI.         Okay?    I'll
   25    represent that to you.


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 144 of 165




                                                                      143
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        A.   Yes.
    2        Q.   Qualcomm had licensed, I will represent,
    3    various companies to its CDMA One essential patents at
    4    the time the ETSI IPR policy was drafted.         If we
    5    hypothetically assume that's true, would the licensing
    6    practices, relevant to CDMA One technology, be
    7    considered part of the industry practice relevant to
    8    the interpretation of the ETSI IPR policy?
    9        A.   You just said that CDMA One was not within the
   10    ambit of ETSI.
   11        Q.   Correct.    Right.
   12        A.   So I think that it would not be directly
   13    relevant.   The relevant industry practice would be the
   14    industry practice within the scope of ETSI.
   15        Q.   What does that mean, the industry practice
   16    within the scope of ETSI?
   17        A.   Well, for those standards that are set by ETSI.
   18        Q.   So Qualcomm's practices licensing its CDMA One
   19    technology would not be considered a relevant industry
   20    practice by a French judge attempting to construe the
   21    ETSI IPR policy, right?
   22        A.   It might not be disregarded all together but it
   23    would not be the most relevant industry practice,
   24    because it's not a standard set by ETSI.
   25        Q.   So the practices of the participants in ETSI


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 145 of 165




                                                                      144
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    standards would be more relevant than Qualcomm's
    2    practices, regarding CDMA One technology.         Right?
    3        A.   Can you say the question again.
    4        Q.   So the practices of those companies who
    5    licensed technologies relevant to the ETSI standard,
    6    would be more relevant than the licensing practices of
    7    patent holders who license patents relative to CDMA One
    8    technology, right?
    9        A.   I haven't considered this question.        There is
   10    some logic in what you suggest but it's difficult for
   11    me to be assertive on this point because I haven't
   12    given it a thought before.
   13        Q.   Because Ericsson -- strike that.
   14             What if the participants in drafting the ETSI
   15    policy had already been licensed by Qualcomm under its
   16    CDMA One patents and, therefore, knew what Qualcomm's
   17    licensing practices were.      Would that I impact the
   18    relevance of Qualcomm's CDMA One licensing practices
   19    one way are the other?
   20        A.   Wow, I need to see that question.        It's too
   21    long, too complicated.
   22        Q.   Sure.   Hypothetically, lets assume there are
   23    four companies who are involved in drafting the CDMA --
   24    strike that.
   25             Let's assume that half the companies who were


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 146 of 165




                                                                        145
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    involved in drafting the ETSI IPR policy had, at that
    2    time, become familiar with Qualcomm's licensing
    3    practices regarding the CDMA One standards.         Is that
    4    hypothetical clear?
    5        A.   Yes, I know about Qualcomm's practices.            Okay.
    6        Q.   Regarding CDMA One technology?
    7        A.   Uh-huh.
    8        Q.   Would Qualcomm's practices regarding CDMA One
    9    licensing be relevant to a French judge's
   10    interpretation of the intent of the drafters of the
   11    ETSI IPR policy?
   12        A.   In a very last resort.      If he had really
   13    nothing else to find out about this intent, and I doubt
   14    that he wouldn't have nothing else, because there is
   15    the history of the negotiation of ETSI policy, which
   16    would be much more directly relevant than what you
   17    suggest.
   18        Q.   So when you say in the very last resort, you
   19    mean it would not be a particularly persuasive piece of
   20    evidence for the judge, if they had other indications
   21    of the intent of the drafters?
   22        A.   I think this is what I mean, yes.
   23        Q.   So the fact that Qualcomm refused to license at
   24    the component level for CDMA One is not relevant to the
   25    interpretation of the intent of the drafters of the


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 147 of 165




                                                                        146
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    ETSI IPR policy, right?
    2             MR. EARNHARDT:     Objection to the form.
    3    Misstates her testimony.
    4        A.   It's not exactly what I've said.        I've said
    5    that it's not the most important element.         It will be
    6    relevant if there was no more decisive element.             And I
    7    believe that the history of the negotiations t ETSI
    8    will be the first element that a judge would take into
    9    account.   Because in France, we have this tradition, a
   10    bit like when you write a law, a statute to interpret
   11    the statute, the French judge will first look at what
   12    we call a travaux preparatoires, preparatory work of
   13    the statute, and it's a bit the same for ETSI policy.
   14    The first thing that the judge will look at to assess
   15    the intention of the party would be the preliminary
   16    discussions and work concerning ETSI.
   17        Q.   But in reaching your opinions in this matter
   18    you did not investigate the preliminary discussions and
   19    work concerning the formation of the ETSI policy, other
   20    than by talking to Mr. Huber, right?
   21        A.   This is -- I think we can say that because I
   22    did not look at documents of the negotiation history,
   23    and also because I was easily convinced that the
   24    language is plain and clear and that a French judge
   25    would not have to go beyond and will not have to


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 148 of 165




                                                                      147
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    investigate because he would consider the language is
    2    clear.
    3        Q.    In order to determine the language was clear,
    4    you had to find out from Mr. Huber what was meant by a
    5    system or device fully conforming to the standard,
    6    right?
    7              MR. EARNHARDT:    Object to the form.
    8        A.    I asked him what was meant by this but, as I
    9    said before, I was more impressed by the fact that in
   10    the definitions of -- by the definitions of equipment
   11    and manufacture, and particularly the definition of
   12    equipment, that we have already discussed.
   13        Q.    And you determined that the language of the
   14    ETSI IPR policy was clear and unambiguous but you never
   15    considered whether the first bullet of 6.1 provides
   16    that standard essential patents holders must license
   17    the manufacturer's components to manufacture components
   18    and subsystems to the licensees's own design for the
   19    use in the manufacture of equipment by folks other than
   20    the licensee, right?
   21              MR. EARNHARDT:    Object to the form.
   22        A.    This is not right.    You cannot say that I never
   23    considered it because I think I've mentioned it in my
   24    report.
   25        Q.    Where?


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 149 of 165




                                                                        148
                               Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                            8/16/2018

    1        A.     Let us see.    I considered it when I considered
    2    the express language of Clause 6 on page 11, CX0057013
    3    and it's the last paragraph before negotiation history.
    4    I say, moreover, the ETSI policy itself draws a
    5    distinction between component and equipment reenforcing
    6    this point.     The policy refers to components separately
    7    from equipment, Section 6.1 of the IPR policy entails
    8    only the right to make or have made components for use
    9    in manufacture, i.e., the production of complex
   10    devices.     It does not intend the right to FRAND license
   11    to sellees or otherwise dispose of components on their
   12    own.    In contrast, a license regarding equipment, i.e.,
   13    a complete device and tells the rights to sell, lease
   14    or otherwise dispose of it.        Thus, the ETSI IPR policy
   15    does not require a SEP holder to offer a license to a
   16    seller of components.
   17        Q.     So you say in the third to last sentence,
   18    Section 6.1 of the IPR policy entails only the right to
   19    make or have made components for use and manufacture,
   20    i.e., the production of complete devices, right?
   21        A.     Yes, I see that.
   22        Q.     So that means the ETSI IPR policy requires
   23    holders of standard essential patents to license makers
   24    of components to make components as long as those
   25    components are for use in the manufacture of equipment,


                             For The Record, Inc.
                (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 150 of 165




                                                                      149
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    right?
    2        A.    It includes the right to make or have made
    3    customized components.      It does not require.
    4        Q.    It requires standard essential patent holders
    5    to offer licenses to make components, as long as those
    6    components are for use in the manufacture of equipment,
    7    right?
    8              MR. EARNHARDT:    Object to the form.     Misstates
    9    her prior testimony.
   10        A.    I think we discussed already this sentence,
   11    which is not in my native language as I said before,
   12    and I think I'd prefer not distorting the words, so it
   13    says what it says.
   14        Q.    Did you reach the opinion in this matter that
   15    the ETSI IPR policy does not require Qualcomm to
   16    license a maker of components to Qualcomm's standard
   17    essential patents, even if that licensee wants to make
   18    components for use in manufacture of equipment as
   19    manufacture and equipment are defined in the ETSI IPR
   20    policy?
   21        A.    If I had reached this conclusion, it wouldn't
   22    be in contradiction with this sentence, wouldn't it?
   23        Q.    I'm sorry.   Would you like the question
   24    repeated?
   25        A.    So I didn't think I would have reached this


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 151 of 165




                                                                       150
                              Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    conclusion because I wouldn't have reached a conclusion
    2    which would be in contradiction with what is said by
    3    ETSI policy in 6.1 and it says, manufacture including
    4    the right to make or have made customized components
    5    and subsistence to the licensee's own design for use in
    6    manufacture.
    7        Q.    Turning to your response to question two on
    8    page 13 of your report CX0057-015.
    9        A.    Yes.    Perhaps we can have a small break before?
   10              MR. MATHESON:   Sure.
   11              THE VIDEOGRAPHER:    We are going off the record.
   12    The time is 2:     26.
   13              (A recess was taken.)
   14              THE VIDEOGRAPHER:    We are going back on the
   15    record.   The time is 2:37.
   16        Q.    Okay.   We were focused on your response to the
   17    second question you pose in your report, quote, can a
   18    third party beneficiary invoke the FRAND commitment to
   19    challenge a license after agreeing to it.         Okay?     Now,
   20    you're not offering the view that a United States court
   21    lacks the power to invalidate a duly executed license
   22    agreement between Qualcomm and a licensee as a form of
   23    a injunctive relief under the antitrust laws, are you?
   24        A.    I don't think I am, no.
   25        Q.    And you're not offering the view that a United


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 152 of 165




                                                                      151
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    States court could invalidate a license agreement
    2    between Qualcomm and a licensee on the basis that the
    3    agreement violated public policy, are you?
    4        A.   No, I'm not.
    5        Q.   And you're not offering the view that a French
    6    court is powerless to invalidate a contract between
    7    Qualcomm and a licensee if, hypothetically, the French
    8    court were to determine that the contract violated
    9    public policy, are you?
   10        A.   That is a different question.       Now which will
   11    be governed by French law.      I'm not offering a view on
   12    what a French court would do as we got the license
   13    contract because the license contract is not governed
   14    by French law.
   15             Do you want to ask me the question again,
   16    perhaps it will make it clearer?
   17        Q.   No, that's fine.     You're not offering the view
   18    that a United States court is powerless to hold that
   19    ETSI's IPR policy violates the United States antitrust
   20    laws, are you?
   21        A.   I'm not offering a view on antitrust law.
   22        Q.   You're not offering the view that a European
   23    court is powerless to hold that ETSI's IPR policy
   24    violates European competition law, are you?
   25        A.   Again, I am not giving any opinion on


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 153 of 165




                                                                          152
                               Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                            8/16/2018

    1    competition law, neither US nor European competition
    2    law.
    3        Q.     So you stated on CX0057-015, page 13 of your
    4    report, quote, under French law a current license
    5    cannot be invalidated on the basis that its terms do
    6    not comply with FRAND.       Right?
    7        A.     This is right.
    8        Q.     What you mean -- strike that.
    9               You don't mean that under French law a current
   10    license cannot be invalidated for any reason -- or
   11    strike that.
   12               There are reasons other than a licenses's
   13    failure to comply with FRAND that would support a
   14    French court invalidating a license between Qualcomm
   15    and one of its licensees, right?
   16        A.     What I don't mean is a sentence that would be
   17    just under French law.       A current license cannot be
   18    invalidated, full stop.       That's not what I meant.       I
   19    meant cannot be invalidated on the basis that its terms
   20    do not comply with FRAND.
   21        Q.     Are you familiar with the term fraud in the
   22    inducement as a term of contract law?
   23        A.     I think you mean in US contract law or in
   24    French contract law?
   25        Q.     I meant US and I'll ask if there's a parallel


                             For The Record, Inc.
                (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 154 of 165




                                                                      153
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    concept in France.     So are you familiar with the
    2    outlines of that concept under US law?
    3        A.   Sort of.
    4        Q.   Is there a parallel concept under French
    5    contract law?
    6        A.   There are -- there is a concept of fraud in
    7    French contract law but I don't think this is the
    8    concept that you have in mind.       It will be more
    9    inducement.     When you say fraud and inducement you mean
   10    vitiating the content.
   11        Q.   What I meant was fraud in the inducement,
   12    meaning that a false representation was made in order
   13    to induce someone to enter a contract.
   14        A.   Right.
   15        Q.   Is there a concept under French law that would
   16    support the invalidation of a contract based on a fraud
   17    that caused the counterparty to enter the contract?
   18        A.   So I think you mean something like the English
   19    would say misrepresentation?
   20        Q.   Yes.
   21        A.   We have no concept of misrepresentation under
   22    French law but we have the concept of vitiating factors
   23    that vitiate your constant.      It was -- it can be either
   24    because you have made an error or a mistake, so we have
   25    three categories.     We have mistake, we have fraud,


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 155 of 165




                                                                       154
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    dull, which I consider as fraud, and violence.          And
    2    these three categories of vitiating, of vice de
    3    consentement, so they will just vitiate your consent
    4    and then it can bring -- it can lead to the nullity of
    5    the contract.
    6        Q.    Sorry.   Which one can lead to the nullity of
    7    the contract?
    8        A.    Either one.   Either mistake or fraud or
    9    violence.
   10        Q.    So I'll represent that under the Second
   11    Restatement of Contracts in the United States there's a
   12    provision that says that when parties attach different
   13    meanings to a term under certain conditions neither
   14    party can be bound by the meaning attached by the
   15    other, even though the result is a failure of mutual
   16    ascent.   Is there a parallel concept in French law
   17    relating to mistake?
   18        A.    Mistake is -- it sounds a bit like this but the
   19    consequence is different because it brings nullity of
   20    the contract.
   21        Q.    So under French law if the parties fail to
   22    attach the same meaning to a term, under some
   23    circumstances it can result in nullity of the contract?
   24        A.    The circumstances are defined and under, as you
   25    say, under some circumstances not in every case.


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 156 of 165




                                                                           155
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        Q.   What are the circumstances?
    2        A.   Of mistake leading -- a mistake being a cause
    3    of nullity.
    4        Q.   Correct.    What are the circumstances under
    5    which mutual mistake can lead to the nullity of a
    6    contract?
    7        A.   It has to be a mistake on the very fundamental
    8    element and it cannot be a mistake as to the price.
    9        Q.   So it has to be a mistake on a fundamental
   10    element relating to contract performance rather than
   11    compensation; is that right?
   12        A.   Relating to the object of the contract.            You
   13    believe that you are going to buy a painting of Claude
   14    Monet.   You know Monet?     And it's a painting of Manet
   15    with another famous painter.
   16        Q.   I like Manet better.
   17        A.   So let's put it the other way around.          So it's
   18    rather a mistake on the object.        You believe that it's
   19    in gold and it's not gold or something like that.            It
   20    cannot be a mistake as to the value of the contract.
   21    It's very restrictive.
   22        Q.   Can a French court nullify a licensing
   23    agreement on the basis that the royalty is
   24    unconscionable?
   25        A.   No, it cannot.


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 157 of 165




                                                                      156
                              Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1        Q.   Can a French court nullify a contract because
    2    it is a contract of adhesion?
    3        A.   Contract?
    4        Q.   Are you familiar with the term contract of
    5    adhesion in US law?
    6        A.   Yes.    Standard form contract, as opposed to a
    7    baseball contract.
    8        Q.   Let's -- let's say for the purpose of this
    9    question we'll define a contract of adhesion as a
   10    contract that one party has no choice but to accept.
   11        A.   Yes.
   12             MR. EARNHARDT:     Just let me object to the
   13    definition of that word.
   14        Q.   Under some circumstances, a United States court
   15    might set aside a contractual obligation undertaken
   16    pursuant to a contract of adhesion.        Are you familiar
   17    with that concept?
   18        A.   Yes, I am.    It has been introduced in our new
   19    law of contract, it's been the most controversial part
   20    of the reform because previously we did not have it,
   21    except for consumer law.      And now in our civil code
   22    Article 1171, we have introduced the possibility for a
   23    judge to strike out a clause in a contract of adhesion,
   24    which would be manifestly excessive and this clause
   25    then can be just deleted.      The contract will not be


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 158 of 165




                                                                       157
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    null or void, but the clause can go away and,
    2    therefore, it cannot be something which relates to the
    3    price or to the object.      It has to be a clause like an
    4    exemption clause or something like that.         So we have
    5    introduced this.     It's very new, highly criticized by
    6    businesses because it's introducing the power of the
    7    judge into the contract.
    8        Q.   Could the new Article 1171 allow a judge to
    9    strike a cross license from a contract of adhesion?
   10        A.   To strike -- it allows only the striking out of
   11    a clause of one term not the cross license as a whole.
   12        Q.   Well, a cross license could be one term, right?
   13             MR. EARNHARDT:     Object to the form.
   14        A.   I would need to see the contract.        And also, it
   15    would have to be a contract concluded after the reform
   16    was passed.
   17        Q.   And by cross license what I mean -- well,
   18    strike that.     It doesn't matter.
   19             Does French contract law presume that every
   20    contract imposes upon each party a duty of good faith
   21    and fair dealing?
   22        A.   There is a general principle of good faith in
   23    French contract law.
   24        Q.   Now you haven't assessed whether Qualcomm's
   25    contracting principles harm consumers in any way, have


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 159 of 165




                                                                        158
                               Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                            8/16/2018

    1    you?
    2        A.     No, I haven't.    I haven't been asked to deal
    3    with this question.
    4        Q.     And you haven't assessed whether Qualcomm's
    5    licensing practices harm its rivals in any way, have
    6    you?
    7        A.     No.   This is not a question I have dealt with.
    8        Q.     You haven't assessed whether Qualcomm's
    9    contracts with Apple have harmed any of Qualcomm's
   10    rivals, right?
   11        A.     No, I have not.
   12        Q.     Do you know what the FTC means by Qualcomm's no
   13    license no chips policy?
   14        A.     I remember having encountered this expression
   15    but now, right now I wouldn't adventure into an
   16    explanation.
   17        Q.     Have you reached a conclusion regarding whether
   18    or not Qualcomm refuses to offer patent licenses to --
   19    strike that.
   20               Have you reached a conclusion regarding whether
   21    or not Qualcomm refuses to supply baseband processors
   22    to unlicensed manufactures of handset devices?
   23        A.     I have not reached a conclusion on this, nor
   24    did I give an opinion on this.
   25        Q.     You haven't analyzed that question one way or


                             For The Record, Inc.
                (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 160 of 165




                                                                       159
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    another?
    2        A.   No.
    3        Q.   You have no opinion whether or not that has
    4    harmed Qualcomm's rivals, right?
    5        A.   Sorry?
    6        Q.   Whether or not such a policy, if it exists,
    7    have harmed Qualcomm's rivals?
    8        A.   I have no opinion on this.       I am not an
    9    economist.
   10        Q.   You're not offering an opinion on the scope of
   11    -- strike that.
   12             You're not offering any opinion on the
   13    injunctive relief that might be appropriate should the
   14    United States court find that the antitrust law has
   15    been violated, are you?
   16        A.   No, I am not.
   17        Q.   I'm not sure if we have discussed.        On page two
   18    of your report -- sorry page one of your report, you
   19    identify testimony by deposition or at trial the expert
   20    witness of Ericsson versus Samsung and Samsung versus
   21    Ericsson of the US ITC.      The first bullet, Ericsson
   22    versus Samsung, investigation number 337-TA-862.            What
   23    opinion did you offer in that matter?
   24        A.   I think, but now I'm not sure between the two,
   25    but I think it was mostly on the question of FRAND


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 161 of 165




                                                                       160
                              Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                           8/16/2018

    1    negotiations and good faith and what is the meaning of
    2    the FRAND obligation.      And also the stipulation for the
    3    benefit of third party, if my remember -- if I remember
    4    well.
    5          Q.   Did you offer in that matter the expert opinion
    6    that the ETSI IPR policy was clear and unambiguous,
    7    regarding the meaning of FRAND?
    8          A.   That I don't remember whether I put it in those
    9    words.
   10          Q.   In the second bullet, Samsung versus Ericsson,
   11    investigation number 337-TA-866.        In that matter, did
   12    you offer the expert opinion that the ETSI IPR policy
   13    was clear and unambiguous with respect to the meaning
   14    of FRAND?
   15          A.   Again, I don't remember but it's public, isn't
   16    it?
   17          Q.   Do you recall one way or the other having
   18    formed a view, prior to your retention in this matter,
   19    whether ETSI's IPR policy is clear and unambiguous with
   20    respect to the meaning of FRAND?
   21          A.   What I remember is having often referred to
   22    Article 6, which is really important, and having
   23    discussed the terms of Article 6, and mainly the fact
   24    that you commit yourself to be prepared to grant
   25    irrevocable licenses on fair, reasonable and


                            For The Record, Inc.
               (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 162 of 165




                                                                      161
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    nondiscriminatory terms and conditions.        That was the
    2    key element of my expertise.
    3              MR. MATHESON:    Thanks very much for your time.
    4    Greatly appreciate it.      That's all the questions I have
    5    unless there's redirect.
    6              MR. EARNHARDT:    I have no questions.
    7              THE VIDEOGRAPHER:    This concludes today's
    8    deposition.    The time is 2:55.     We are now off the
    9    record.
   10              (Whereupon, at 2:55 p.m., the deposition was
   11    adjourned.)
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 163 of 165




                                                                      162
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    C E R T I F I C A T I O N       O F    R E P O R T E R
    2    DOCKET/FILE NUMBER: 5:17-cv-0220-LHK-NMC
    3    CASE TITLE:    FTC vs. QUALCOMM, INCORPORATED
    4    DEPOSITION DATE:     August 16, 2018
    5
    6             I HEREBY CERTIFY that the transcript contained
    7    herein is a full and accurate transcript of the notes
    8    taken by me at the hearing on the above cause before
    9    the FEDERAL TRADE COMMISSION to the best of my
   10    knowledge and belief.
   11
   12                                 DATED:    8/17/18
   13
   14
   15                                 s/Stefanie Krut
   16                                 STEFANIE KRUT
   17
   18
   19
   20
   21
   22
   23
   24
   25


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 164 of 165




                                                                      163
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1                      CERTIFICATE OF DEPONENT
    2
    3
    4             I hereby certify that I have read and examined
    5    the foregoing transcript, and the same is a true and
    6    accurate record of the testimony given by me.
    7
    8
    9             Any additions or corrections that I feel are
   10    necessary I will attach on a separate sheet of paper to
   11    the original transcript.
   12
   13
   14             I hereby certify, under penalty of perjury,
   15    that I have affixed my signature hereto on the date so
   16    indicated.
   17
   18
   19                          DATED:
   20
   21
   22
   23                          BENEDICTE FAUVARQUE-COSSON
   24
   25


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 5:17-cv-00220-LHK Document 939 Filed 11/28/18 Page 165 of 165




                                                                      164
                             Fauvarque-Cosson
  FTC v. Qualcomm, Inc.                                          8/16/2018

    1    WITNESS:    BENEDICTE FAUVARQUE-COSSON
    2    DATE:   AUGUST 16, 2018
    3    CASE:   FTC v. QUALCOMM, INC.
    4    Please note any errors and the corrections thereof on
    5    this errata sheet.     The rules require a reason for any
    6    change or correction.     It may be general, such as "to
    7    correct stenographic error" or "to clarify the record"
    8    or "to conform with the facts."
    9    PAGE LINE   CORRECTION              REASON FOR CHANGE
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


                           For The Record, Inc.
              (301) 870-8025 - www.ftrinc.net - (800) 921-5555
